Exhibit 10.2

 

GENON ENERGY

SEVERANCE PAY PLAN

 

Effective December 3, 2010

As Amended and Restated June 1, 2012

 

--------------------------------------------------------------------------------


 

GENON ENERGY

SEVERANCE PAY PLAN

 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE 1 - PURPOSE AND ADOPTION OF PLAN

1

 

 

ARTICLE 2 - DEFINITIONS

1

 

 

ARTICLE 3 - ELIGIBILITY FOR BENEFITS

6

 

 

ARTICLE 4 –SEVERANCE BENEFITS

8

 

 

ARTICLE 5 – CLAIMS PROCEDURE

11

 

 

ARTICLE 6 - ADMINISTRATION

13

 

 

ARTICLE 7 - MISCELLANEOUS

14

 

 

APPENDIX A – FORM OF RELEASE

 

 

 

APPENDIX B – MIRANT SERVICES SEVERANCE PAY PLAN

 

 

 

APPENDIX C – RRI ENERGY, INC. STANDARD SEVERANCE PLAN

 

 

 

APPENDIX D – RRI ENERGY, INC. SEVERANCE PLAN MARKET ZONES
E215 AND ABOVE AND C215 AND ABOVE

 

 

 

APPENDIX E – RRI ENERGY, INC. EXECUTIVE SEVERANCE PLAN

 

 

--------------------------------------------------------------------------------


 

GENON ENERGY

SEVERANCE PAY PLAN

 

ARTICLE 1 - PURPOSE AND ADOPTION OF PLAN

 

1.1                               Adoption of Plan.  GenOn Energy Services, LLC
(the “Company”) sponsors and maintains this GenOn Energy Severance Pay Plan,
(formerly the Mirant Services Severance Pay Plan) as amended and restated
herein.  The Plan was adopted by the Company effective December 3, 2010 for
eligible employees hired on or after December 3, 2010 and effective January 1,
2012 for eligible employees hired before December 3, 2010.

 

Prior to January 1, 2012, individuals who were non-bargaining employees of
Mirant Services, LLC or its affiliates hired before December 3, 2010 are
eligible for benefits under the Mirant Services Severance Plan, subject to the
terms of the plan as in effect on December 2, 2010.

 

Likewise, prior to January 1, 2012, individuals who were non-bargaining
employees of RRI Energy Corporate Services, LLC or its affiliates hired before
December 3, 2010 are eligible for benefits under the RRI Energy, Inc. Standard
Severance Plan, the RRI Energy, Inc. Severance Plan for Market Reference Zones
E215 and Above and C215 and Above or the RRI Energy, Inc. Executive Severance
Plan, subject to the terms of the applicable plan as in effect on December 2,
2010.

 

The Plan shall be an unfunded severance pay plan that is a welfare plan as such
term is defined by the Employee Retirement Income Security Act of 1974, as
amended, (“ERISA”), the benefits of which shall be paid solely from the general
assets of the Company.

 

1.2                               Purpose.  The Plan is primarily designed to
provide benefits to Eligible Employees of Participating Companies, as those
terms are defined in Article 2 below, who are involuntarily terminated by a
Participating Company. The Plan shall be interpreted and administered in a
manner that is consistent with this intent.

 

1.3                               Effect on Other Plans Sponsored by A
Participating Company.  Nothing herein is intended to or shall be construed to
require the Company or a Participating Company to institute or continue in
effect any particular plan or benefit sponsored by a Participating Company.  The
Company and any Participating Companies hereby reserve the right to amend or
terminate any benefit plans or programs, including this Plan, at any time in
accordance with the procedures set forth in such plans or programs.

 

ARTICLE 2 - DEFINITIONS

 

As used in this document, the masculine pronoun shall be construed to include
the feminine pronoun and singular shall include the plural where the context so
requires.

 

1

--------------------------------------------------------------------------------


 

2.1                               “Affiliate” means an entity (other than the
Company) which is (a) a member of a “controlled group of corporations” (within
the meaning of Code Section 414(b)) with the Company, (b) a trade or business
under common control (within the meaning of Code Section 414(c)) with the
Company, (c) any organization which is a member of an “affiliated service group”
(within the meaning of Section 414(m)) which includes the Company, and (d) any
other entity required to be aggregated with the Company pursuant to regulations
under Code Section 414(o).

 

2.2                               “Base Salary.”  See Section 2.29.

 

2.3                               “Claimant.”  See Article 5.

 

2.4                               “Claims Reviewer.”  See Article 5.

 

2.5                               “COBRA” means the elective continuation
coverage provisions of Code Section 4980B.

 

2.6                               “COBRA Coverage” means any continuation
coverage to which a Participant or his dependents may be entitled pursuant to
Code Section 4980B.

 

2.7                               “Code” means the Internal Revenue Code of
1986, as amended from time to time.

 

2.8                               “Committee” means the GenOn Energy Benefits
Committee or any successor committee appointed by the Company to administer the
Plan or its designee.

 

2.9                               “Company” means GenOn Energy Services, LLC and
any successor to GenOn Energy Services, LLC.

 

2.10                        “Effective Date” of the plan is December 3, 2010 for
employees hired by the Company or an Affiliate on or after December 3, 2010 and
January 1, 2012 for employees hired by the Company, a Mirant Corporation
Affiliate or an RRI Energy, Inc. Affiliate before December 3, 2010.

 

2.11                        “Election Form and Waiver Agreement” or “Release”
means the agreement drafted by the Company and provided to the Employee by the
Plan Administrator or its designee as provided in Section 4.1 hereof, the
current version of which is substantially in the form of Appendix A attached
hereto.

 

2.12                        “Eligible Employment Classification” means those
employment classifications (as determined by the Company) set forth in
Section 4.2(b).

 

2.13                        “Eligible Employee” means an Employee who:

 

(1)                                 is classified for payroll purposes by the
Company as a regular full-time or part-time employee of a Participating Company
who is regularly scheduled to work at least 20 hours per week; and

 

(2)                                 has successfully completed any probationary
period imposed by a Participating Company on new Employees; and

 

(3)                                 is either (A) actively at work on his
Termination Date or, if not, is capable of returning to work within twelve (12)
weeks of the beginning of any leave of absence; or (B) employed by a
Participating Company and designated by the Committee, at its sole discretion,
as eligible to participate in this Plan.

 

2

--------------------------------------------------------------------------------


 

Notwithstanding the above provisions and unless specifically designated as
eligible by the Committee, the term Eligible Employee shall not include any
Employee or other individual who is:

 

(a)                                 covered by a collective bargaining agreement
between a union and a Participating Company unless the collective bargaining
agreement expressly provides for participation in this Plan;

 

(b)                                 deemed to be an employee of a Participating
Company pursuant to regulations under Code Section 414(o);

 

(c)                                  classified by a Participating Company as a
temporary or seasonal employee;

 

(d)                                 a leased employee within the meaning of Code
Section 414(n)(2);

 

(e)                                  classified by a Participating Company as an
independent contractor or a leased employee (including those who are at any time
reclassified as employees by the Internal Revenue Service or a court of
competent jurisdiction);

 

(f)                                   covered by another plan, program, policy
or agreement, whether written or unwritten, relating to the payment of severance
or unemployment benefits of any kind by the Company or the individual’s
Participating Company;

 

(g)                                  covered by an outsourcing agreement between
a third party and the Participating Company; or

 

(h)                                 has otherwise waived participation under
this Plan.

 

For purposes of subsection (e) above, any individual who pays self-employment
tax in lieu of withholding is deemed to have consented to his or her designation
as an independent contractor.  If an independent contractor, an individual
covered under an outsourcing agreement, or a leased employee subsequently
becomes reclassified as an employee, such an individual may only participate in
the Plan prospectively from the date of such reclassification rather than from
its effective date.  Any prior service by such individual as an independent
contractor, an outsourced individual or a leased employee does not count as a
Month of Service or a Year of Service under the Plan.

 

2.14                        “Employee” means an individual who is considered by
the Company or a Participating Company to be an employee for the purposes of
federal income tax withholding.

 

2.15                        “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended from time to time.

 

2.16                        “Employee Outplacement Services” means services
established by the Company from time to time for the purpose of assisting
Participants in finding employment outside of the Company or any Participating
Company.  The level and type of services that each Participant is eligible to
receive shall be determined in the sole discretion of the Plan Administrator on
a case by case basis and the Plan Administrator is not bound by prior
determinations.

 

2.17                        “Group Welfare Benefits Plan” means the GenOn Energy
Group Welfare Benefits Plan, as amended from time to time.

 

3

--------------------------------------------------------------------------------


 

2.18                        “Mirant Corporation Affiliate” means an affiliate or
former affiliate of Mirant Corporation as designated by the Committee.

 

2.19                        “Month of Service” includes any calendar month
during which a Participant has worked at least one (1) hour or was on an
approved leave of absence (subject to subsection (c) below) while in the employ
of a Participating Company, including any Southern Company Affiliate for periods
prior to April 2, 2001 and including any RRI Energy, Inc. Affiliate or Mirant
Corporation Affiliate for periods prior to December 3, 2010, but shall not
include:

 

(a)                                 any service which is not included in the
employee’s “adjusted service date” as determined by the Company, in its sole
discretion, and reflected in the Company’s employment records;

 

(b)                                 any service for which the Participant has
previously received credit for purposes of calculating a severance benefit of
any type paid on account of termination of employment with a Participating
Company; and

 

(c)                                  any leave of absence, whether approved or
unapproved in excess of 180 days, unless the absence is for approved military
leave and the Employee is reinstated to active employment following the military
leave as required by law and in conformity with the policies of the
Participating Company.

 

“Months of Service” prior to December 3, 2010 shall be calculated under the
terms of the applicable severance pay plan sponsored by a Mirant Corporation
Affiliate or an RRI Energy, Inc. Affiliate, as determined by the Company.

 

In the event of any ambiguity or inconsistency in the Company’s or a
Participating Company’s records, or this Paragraph with regard to determining
Months of Service, the Company, in its sole discretion, will determine the
Participant’s Months of Service for purposes of this Plan.

 

2.20                        “Other Payments.” See Section 3.4.

 

2.21                        “Participant” means an Eligible Employee who meets
the eligibility requirements of Article 3 of the Plan.

 

2.22                        “Participating Company” means the Company and any
Affiliate, which, with the approval of the Company, adopts this Plan for the
benefit of its Eligible Employees.

 

2.23                        “Plan” means the GenOn Energy Severance Pay Plan, as
amended from time to time.

 

2.24                        “Plan Administrator” means the Committee.

 

2.25                        “Pro Rata Bonus” means a pro rata payment of the
Target Annual Bonus for which a Participant would have been eligible but for the
Participant’s termination of employment with a Participating Company, calculated
as follows:

 

(a)                                 For any Participant whose Termination Date
occurs on or after January 1 of any calendar year, but prior to December 1 of
that calendar year, the Pro Rata Bonus is based on the Participant’s Target
Annual Bonus, prorated according to the number of months of employment with the
Participating Company during such calendar year.

 

4

--------------------------------------------------------------------------------


 

(b)                                 For any Participant whose Termination Date
occurs on or after December 1 of any calendar year, but prior to January 1 of
the following calendar year, the Pro Rata Bonus will be equal to the actual
annual bonus amount that would have been paid to the Participant but for his
termination from the Participating Company to be paid in March of the following
calendar year.

 

(c)                                  For purposes of determining the number of
months of employment during any calendar year, a Participant who has worked at
least one (1) hour of the month or was on an approved leave of absence will be
given credit for such month.

 

(d)                                 For any Participant whose Termination Date
occurs on or after January 1 of any calendar year, but prior to the payment of
the annual bonus amount for the prior calendar year, in addition to any amount
otherwise determined under this Section 2.26, the Participant’s Pro Rata Bonus
shall include the actual annual bonus amount that would have been paid to the
Participant for such prior calendar year but for his termination with the
Participating Company to be paid in March of the year the Participant is
terminated.

 

2.26                        “Retiree Plan” means the GenOn Energy Group Welfare
Benefits Plan.

 

2.27                        “RRI Energy, Inc. Affiliate” means an affiliate or a
former affiliate of RRI Energy, Inc. as designated by the Committee.

 

2.28                        “Southern Company Affiliate” means an affiliate or a
former affiliate of Southern Company as designated by the Committee.

 

2.29                        “Straight Time Pay” or “Base Salary” for an Eligible
Employee means such Employee’s annualized base rate of pay on his Termination
Date, excluding any employer contributions for benefits, bonuses, commissions,
premium pay, overtime pay, employee contributions for benefits or income from
stock options, stock grants or any other incentive compensation.

 

2.30                        “Target Annual Bonus” means, with respect to a
Participant, the Participant’s target bonus amount (expressed in U.S. dollars)
under the annual bonus plan applicable to the Participant, calculated as an
amount equal to the product of (1) the Participant’s Target Annual Bonus
opportunity percentage under the Company’s short-term incentive plan and (2) the
Participant’s Base Salary.

 

2.31                        “Termination Date” means the date on which an
Employee is separated from a Participating Company’s regular payroll (which is a
“separation from service” as defined in Code Section 409A).  Payment by the
Participating Company of any amount under this Plan in any period subsequent to
the Employee’s separation from the Participating Company’s regular payroll does
not alter or extend his Termination Date.

 

2.32                        “Years of Service” shall mean the total of an
Employee’s Months of Service divided by twelve (12) rounded to the nearest whole
year, rounding up if the remaining number of months is seven (7) or greater and
rounding down if the remaining number of months is less than seven (7).

 

5

--------------------------------------------------------------------------------


 

ARTICLE 3 - ELIGIBILITY FOR BENEFITS

 

3.1                               Eligibility to Receive Benefits. Subject to
the exceptions set forth in Section 3.2, any Eligible Employee of a
Participating Company (i) whose employment is involuntarily terminated (as
determined by the Committee in its sole discretion) on or after the Effective
Date or (ii) whose termination is initiated by a Participating Company on a date
to be determined by the Participating Company and mutually agreed upon by the
Participating Company and the Eligible Employee shall be eligible to receive
benefits under the Plan, the amount and type of which shall be determined by
Article 4.

 

3.2                               Exceptions to Eligibility Criteria.  An
Employee of a Participating Company is not eligible to receive the benefits
under the Plan if the Employee:

 

(a)                                 has entered into an individual agreement
that provides for severance benefits with a Participating Company greater than
the benefits available under the Plan, as set forth in Section 3.4 herein;

 

(b)                                 voluntarily terminates his employment for
any reason, including but not limited to an otherwise Eligible Employee who
chooses to resign before the Termination Date selected by the Participating
Company;

 

(c)                                  is terminated by a Participating Company as
a result of insubordination, misconduct, negligence, dishonesty, excessive
absenteeism, incarceration, acts detrimental or destructive to a Participating
Company or its Affiliates, violation of a Participating Company’s rules or
policies, unacceptable performance (including, but not limited to, the failure
to satisfactorily carry out duties related to the Employee’s position), or
failure to satisfactorily demonstrate competency to perform the Employee’s job
duties (all of the foregoing as determined by the Company or Participating
Company in its sole discretion);

 

(d)                                 is offered continued employment with a
Participating Company or any Affiliate in a position with a “similar cash
compensation” regardless of whether the Employee accepts such employment unless
such employment is: (i) more than 50 miles from the location at which the
Employee was stationed immediately prior to the Termination Date, and (ii)
farther from the Employee’s primary residence than was the location at which the
Employee was stationed immediately prior to the Termination Date;

 

(e)                                  is eligible to receive the benefits of any
other voluntary or involuntary severance or separation or program or agreement
maintained by a Participating Company, including the Mirant Corporation Change
in Control Plan, effective May 8, 2006 (“Mirant Plan”) if the Employee was a
participant in the Mirant Plan as of December 3, 2010, for the two-year period
commencing on December 3, 2010 or an RRI Energy, Inc. Change in Control
Agreement if the Employee was a party to such agreement as of December 3, 2010,
for the two-year period commencing on December 3, 2010 (as determined by the
Committee in its sole discretion); or

 

6

--------------------------------------------------------------------------------


 

(f)                                   is offered a position with similar base
salary, responsibilities and duties, as determined by the Company, with any
employer that succeeds by way of agreement, merger, sale or outsourcing contract
to all or any portion of the business of a Participating Company (as determined
by the Committee in its sole discretion).

 

A position shall have a “similar cash compensation” if the sum of Base Salary
and Target Annual Bonus of the position (as determined by the Committee in its
sole discretion) is at least 90% of the sum of the actual Base Salary plus
Target Annual Bonus which the Employee is receiving in his current position.

 

3.3                               Determination of Eligibility.  The Committee
(or its designee) shall automatically determine each person’s eligibility for
participation in this Plan prior to an Eligible Employee’s Termination Date. 
All determinations shall be made by the Committee in its sole and complete
discretion and shall be conclusive and binding on all persons.  All Eligible
Employees shall receive written notification from the Company of their
eligibility to receive a benefit hereunder.

 

3.4                               Other Severance Benefits.  To the extent
permitted by law, benefits under the Plan shall be reduced by any severance pay,
payments made in lieu of notice and/or any other payments made under federal
(e.g., the WARN Act), state or local law to which an Employee is, or in the
future becomes, entitled (the “Other Payments”); provided, however, that no such
reduction shall cause an Employee’s severance benefit calculated under Article 4
of the Plan to be less than one week of the Employee’s Straight Time Pay.

 

In addition, any severance benefit amount to which any Employee may otherwise be
entitled under the Plan shall be reduced by the amount of any salary, wages or
other compensation (as determined by the Company) such Employee receives from a
Participating Company with respect to any period of paid leave of absence of
such Employee that immediately precedes any permanent termination of the
Employee’s employment with a Participating Company.

 

In the event that the Employee has already received a payment under this Plan,
and is subsequently found to be entitled to any Other Payments, the amount
previously paid to the Employee under this Plan shall be recharacterized as, and
applied toward, fulfillment of the Other Payments.  In such situation, benefits
payable under this Plan shall be recalculated such that the amount payable under
this Plan shall be the amount determined by application of Article 4 (if
applicable), minus the amount of the Other Payments.

 

Notwithstanding any other provision of this Plan, if the value of the Other
Payments exceeds the value of benefits under this Plan, then the value of any
benefits the Eligible Employee is entitled to under the Plan, if any, shall be
determined by the Committee in its sole discretion.

 

In the event that an Employee becomes eligible to receive benefits under the
Plan and any such benefit duplicates a benefit that would otherwise be provided
under any other plan, program, arrangement or agreement as a result of the
Participant’s termination of employment, then the Participant shall be entitled
to receive the greater of the benefit available under the Plan, on the one hand,
and the benefit available under such other plan, program, arrangement or
agreement, on the other, but not both.

 

7

--------------------------------------------------------------------------------


 

3.5                               Reemployment.  Notwithstanding any other
provision of this Plan to the contrary, an Eligible Employee who is re-employed
by a Participating Company (a) prior to his or her receipt of benefits under
this Plan, or (b) while he or she is currently receiving payments or benefits
under this Plan, shall cease to be entitled to any further benefits under the
Plan after the date of re-employment and all benefit payments under the Plan
will end immediately upon the Participant’s re-employment date.

 

3.6                               Impact on Other Benefits.  Except as otherwise
required by law or provided in the applicable benefit plan or policy, any and
all employee insurance and welfare benefits, defined contribution plan
contributions and pension accruals shall cease as of the Participant’s
Termination Date, and severance payments and benefits hereunder shall not be
included as covered compensation under such benefit plans or policies.

 

3.7                               Conditions on Payment of Benefits.  Payment of
benefits under this Plan shall be subject to and conditioned upon the Eligible
Employee’s compliance with each of the following requirements:

 

(a)                                 The Eligible Employee must return all
Participating Company property on or before his or her last day worked or as
otherwise requested by the Participating Company;

 

(b)                                 The Eligible Employee must continue to work
in a satisfactory manner during any notice period through the Termination Date
or, if the Eligible Employee is released from performing job-related duties
earlier by his manager, supervisor or other designated official, through his or
her last day worked;

 

(c)                                  The Eligible Employee must cooperate in
transitioning his work in consultation with his or her manager, supervisor or
other designated official; and

 

(d)                                 The Eligible Employee must (1) submit an
executed Election Form and Waiver Agreement with the Plan Administrator not
later than the deadline determined by the Company and (2) must allow such
Election Form and Waiver Agreement to become effective.

 

ARTICLE 4 —SEVERANCE BENEFITS

 

4.1                               Eligibility.  Any Participant shall receive
benefits under this Article 4 if: (i) the Participant meets all terms and
conditions for receipt of benefits under the Plan; (ii) the Participant submits
an executed Election Form and Waiver Agreement to the Plan Administrator not
later than the deadline determined by the Company; and (iii) allows such
Election Form and Waiver Agreement to become effective.  If an Election Form and
Waiver Agreement is not properly executed (as determined by the Committee in its
sole discretion) and submitted by the deadline, or is revoked before its
effective date, the Plan Administrator will interpret the failure or revocation
as a rejection of the benefits under the Plan.  In all cases, the Participant
must be given at least 45 days to consider whether to participate in the Plan
and whether to execute the Waiver and Release.  Each Participant is hereby
advised to consult an attorney before signing a Waiver and Release.

 

8

--------------------------------------------------------------------------------


 

4.2                               Amount of Cash Severance Benefit.  Any
Participant who meets the requirements of Sections 3 and 4.1 are eligible for
the benefits described in subsection (a) below.  Notwithstanding the foregoing,
if such Participant is in an Eligible Employment Classification (as set forth in
Section 4.2(b)) immediately prior to his or her Termination Date, the
Participant shall be eligible for the benefits described in subsections (a),
(b) or (c) below, whichever is greater in value, plus an amount equal to the
Participant’s Pro Rata Bonus.

 

(a)                                 Service-Based Benefit — an amount equal to 2
weeks’ Straight Time Pay per Year of Service, provided that such cash benefit
shall not be less than 4 weeks at Straight Time Pay nor more than 52 weeks of
Straight Time Pay;

 

(b)                                 Classification-Based Benefit — for each
Eligible Employment Classification as described below, an amount equal to the
sum of the amount described under “Severance Pay.”

 

Eligible Employment Classification

 

Severance Pay

Chief Executive Officer, Chief Operating Officer and President

 

Two times annual Base Salary, plus two times the Participant’s Target Annual
Bonus amount.

Executive Vice President and Senior Vice Presidents

 

One and one-half times annual Base Salary, plus one and one-half times the
Participant’s Target Annual Bonus amount.

Vice Presidents

 

One times annual Base Salary, plus one times the Participant’s Target Annual
Bonus amount.

Directors and Director equivalents (as determined by the Company)

 

6 months of Base Salary.

 

(c)                                  Frozen Legacy Benefit — for Participants
who were employed on December 3, 2010 and become eligible for benefits under
this Plan after December 31, 2011, a “frozen” benefit in an amount equal to:

 

(i)                                     the cash benefit as of December 31, 2011
calculated under the Mirant Services Severance Pay Plan as of December 31, 2011
under (A) Sections 4.1(a) and 5.2 (a)(1) or (B) Section 5.2 (b) but not
including the pro rata bonus or the benefit described under the “Medical and
Dental” column, as in effect on December 2, 2010 (if Eligible Employee is a
former Mirant Services employee) as attached hereto as Appendix B, or

 

(ii)                                  the Cash Severance Benefit as of
December 31, 2011 as determined under Section 5(a) of the RRI Energy, Inc.
Standard Severance Plan, Section 5(a) of the RRI Energy, Inc. Severance Plan for
Market Reference Zones 215 and Above and C215 and Above, or Section 5.1 of the
RRI Energy, Inc. Executive Severance Plan, as applicable, all as in effect on
December 2, 2010 (if the Eligible Employee is a former RRI Energy employee), as
attached hereto as Appendices C, D and E.

 

9

--------------------------------------------------------------------------------


 

4.3                               Outplacement.  A Participant who is
involuntarily terminated from his employment with a Participating Company shall
be eligible to receive Employee Outplacement Services in the amount and duration
determined by the Company or its designee and communicated to the Participant.

 

4.4                               Payment of Benefits. The total amount
determined pursuant to Section 4.2(a), (b) or (c) (as applicable) will be
payable in a single lump sum payment as soon as practicable after the
Participant’s Termination Date, but in no event later than March 15 of the
calendar year following the calendar year of the Termination Date; provided,
however, that:

 

(a)                                 Such payment is conditioned upon the
Eligible Employee having completed, submitted, and allowed to become effective
an Election Form and Waiver Agreement with the Plan Administrator not later than
the deadline determined by the Company.  Notwithstanding the foregoing, the
Eligible Employee shall not be able to influence the calendar year of payment
based on the timing of his signing and submission of the Election Form and
Waiver Agreement.  To that end, in the event the time period during which a
completed Election Form and Waiver Agreement must be submitted and made
effective (the “Relevant Period”) begins and ends in a single calendar year,
payment under this Section 4.4 shall be made at any time during such period at
the discretion of the Plan Administrator.  In the event the Relevant Period
spans two calendar years, payment under this Section 4.4 shall be made during
the second such calendar year (or any later date specified for such payment
under the applicable provision of this Plan), even if the Election Form and
Waiver Agreement is submitted and made effective during the first such calendar
year; and

 

(b)                                 In the event the Participant’s Termination
Date is in the month of December, the total amount under Section 4.2(a), (b) or
(c) (as applicable) may be paid, subject to the conditions as set forth in
paragraph (a) above and to the extent necessary for the determination of the Pro
Rata Bonus amount, not later than the earlier of (i) March 15th of the following
calendar year or (ii) 30 business days after the date that bonuses are actually
paid to Employees of the Company under the short term incentive plan.

 

4.5                               Medical Coverage.

 

(a)                                 Eligibility.  Participants who meet the
requirements in section 4.1 are eligible for group medical and dental coverage
at active employee rates, provided that they timely elect COBRA Coverage for
medical benefits under the Group Welfare Benefits Plan for themselves and any
dependents who are qualified beneficiaries.

 

(b)                                 Benefits.  The medical coverage shall
consist of the availability of group medical and dental coverage under the Group
Welfare Benefits Plan for a period equal to the number of weeks of Base Salary
for which the Participant would be eligible pursuant to section 4.2(a) or
4.2(b) under this Plan.  The medical coverage will run concurrently with the
continuation coverage under COBRA.  Nothing in this Section 4.5 or any other
part of this Plan is intended to extend the availability or increase the amount
of any federal COBRA premium subsidy or similar governmental assistance beyond
the maximum availability and amount prescribed under applicable law and
regulations.

 

10

--------------------------------------------------------------------------------


 

4.6                               Benefits in the Event of Death.

 

(a)                                 If the Participant has signed and returned
an Election Form and Waiver Agreement, but dies prior to the payment of all
benefits due under Section 4.2, the Participant’s spouse, or if no spouse
exists, the Participant’s surviving life insurance beneficiary under the Group
Welfare Benefits Plan, or, if no such beneficiary is so designated, the
Participant’s estate shall be entitled to receive such unpaid benefits.

 

(b)                                 If the Participant dies without having
signed and returned an Election Form and Waiver Agreement, no benefits under
this Plan will be payable to Participant, Participant’s beneficiaries, estate or
to anyone else.

 

4.7                               Code Section 409A

 

(a)                                 All payments under this Plan, together with
any other severance plans or arrangements that may be deemed aggregated with
this Plan as a single plan or arrangement for purposes of Code Section 409A, are
designed and intended to be exempt from the application of Section 409A of the
Code by reason of the combination of the short-term deferral exemption described
in Treas. Reg. Section 1.409A-1(b)(4) and the two-times and two-year exemption
described in Treas. Reg. Section 1.409A-1(b)(9)(iii).  With regard to the
foregoing, the short-term deferral exemption shall be deemed to apply first by
operation of Section 4.3 hereof and, if for any reason the short-term deferral
exemption is inapplicable to any amount, such amount, to the extent not in
excess of the amount as described in Treas. Reg. section 1.409A-1(b)(9)(iii)(A),
shall be paid no later than the last day of the second calendar year following
the calendar year in which occurs the Participant’s separation from service.

 

(b)                                 With respect to any benefits under the Plan
that are subject to Code Section 409A, it is the intent of the Company that the
provisions of the Plan comply with Code Section 409A and accompanying Treasury
regulations and guidance, including, without limitation, in the case of a
Participant who is a “specified employee” within the meaning of Code
Section 409A, a delay of payment of any such benefits until a date that is six
months and two days after his or her Termination Date (or, if earlier, the date
of his or her death).  Accordingly, notwithstanding any provision in the Plan to
the contrary, this Plan will be interpreted, applied and, to the minimum extent
necessary, unilaterally amended by the Company, in its sole discretion, without
the consent of any Participant, as the Company deems appropriate for the Plan to
satisfy the requirements of Code Section 409A.  The provision of welfare
benefits under Section 4.5 of the Plan that are subject to Code Section 409A
shall be made in accordance with Treasury Regulation § 1.409A-3(i)(1)(iv) such
that the provision of such benefits will be deemed payable at a specified time
or on a fixed schedule relative to a permissible payment event.  The right to
such welfare benefits is not subject to liquidation or exchange for another
benefit.

 

ARTICLE 5 — CLAIMS PROCEDURE

 

Prior to an Eligible Employee’s Termination Date, the Committee (or its
designee) shall determine whether Plan benefits are payable.  Any former
Employee who believes that he is entitled to a benefit hereunder which has not
been received or which is different than that which

 

11

--------------------------------------------------------------------------------


 

has been officially communicated to the former Employee, and wishes to appeal
such decision must file a claim in writing with the Plan Administrator.  With
respect to benefits under Article 4, Eligible Employees who may become entitled
to such benefits shall be sent a written notice of eligibility in connection
with their termination and must execute and return the Election Form and Waiver
Agreement provided with such notice to the Company’s Human Resources Department
within the time period specified in the Release.  The Committee (or, if
designated by the Committee, another claims processor) is referred to as the
“Claims Reviewer.”  In reviewing and making determinations with respect to any
claim under the Plan, each such Claims Reviewer shall have the discretionary
authority and powers of the Plan Administrator described in Article 6 below.

 

An Employee who has not received a written notice of eligibility in connection
with his termination or an Employee or beneficiary (“Claimant”) who has a
dispute regarding the amount of benefits paid, and wishes to have the decision
reviewed, must submit a written claim for benefits within 120 days after the
Employee’s Termination Date.  The Claims Reviewer shall notify the Claimant as
to the disposition of the claim for benefits under the Plan within 90 days after
the Claimant has filed his claim, unless special circumstances require an
extension of time for processing the claim.  If such an extension of time for
processing is required, written notice of the extension shall be furnished to
the Claimant prior to the termination of the initial 90-day period, indicating
the special circumstances requiring an extension of time and the date by which
the Plan expects to render the final decision.  In no event shall such extension
exceed a period of 90 days from the end of such initial period.  If the claim
for benefits under the Plan is denied by the Claims Reviewer, a written notice
shall be provided to the Claimant that the claim for benefits has been denied. 
Such written notice shall indicate the specific reasons for the denial of the
claim for benefits, citing the specific provisions of the Plan that set forth
the reason or reasons for the denial.  A Claimant who is denied a claim for
benefits under the Plan and wishes to appeal must submit a written appeal of the
denial with the Committee within 60 days after the Claimant’s receipt of the
notice of denial of claim for benefits.  The Committee shall conduct a full and
fair review of the denial of claim for benefits within 60 days after receipt of
the written appeal; provided, however, that an extension, not to exceed 60 days,
may be necessary in special circumstances.  Written notice of such extension
shall be furnished to the Claimant prior to the commencement of the extension
period.

 

The Claimant shall be notified in writing of the final decision of such full and
fair review.  Such decision shall be written in a manner calculated to be
understood by the Claimant, shall state the specific reason for the decision and
shall include specific reference to the pertinent Plan provisions upon which the
decision is based.

 

Any legal action to recover a benefit under the Plan must be filed within 60
days of the decision on appeal.  Failure to file suit within this time period
shall extinguish any right to benefits under the Plan.  In no event may any
legal action arising under the Plan be commenced later than the earlier to occur
of the second anniversary of the Termination Date and the expiration of the
applicable statute of limitations period.

 

12

--------------------------------------------------------------------------------


 

ARTICLE 6 - ADMINISTRATION

 

6.1                               The Committee.

 

(a)                                 The Committee shall be responsible for the
general administration of the Plan.  As such, the Committee is the “Plan
Administrator” and a “named fiduciary” of the Plan (as those terms are used in
ERISA) and is the agent for the service of process with respect to the Plan.  In
the absence of the appointment of a Committee, the functions and powers of the
Committee shall reside with the Company.  The Committee, in the exercise of its
authority, shall discharge its duties with respect to the Plan in accordance
with ERISA and corresponding regulations, as amended from time to time.

 

(b)                                 The Committee and its designated agents
shall have the exclusive right and discretion to interpret the terms and
conditions of the Plan and to decide and interpret all matters arising with
respect to the Plan’s administration and operation (including factual issues). 
Any interpretations or decisions so made shall be conclusive and binding on all
persons. The Committee or its designee may pay the expenses of administering the
Plan or may reimburse the Company or other person performing administrative
services with respect to the Plan if the Company or such other person directly
pays such expenses at the request of the Committee.

 

6.2                               Authority to Appoint Advisors and Agents.  The
Committee may appoint and employ such persons as it may deem advisable and as it
may require in carrying out the provisions of the Plan.  To the extent permitted
by law, the members of the Committee shall be fully protected by any action
taken in reliance upon advice given by such persons and in reliance on tables,
valuations, certificates, determinations, opinions and reports which are
furnished by any accountant, counsel, claims administrator or other expert who
is employed or engaged by the Committee.

 

6.3                               Compensation and Expenses of Committee.  The
members of the Committee shall receive no compensation for their duties
hereunder, but the Committee shall be reimbursed for all reasonable and
necessary expenses incurred in the performance of its duties, including counsel
fees and expenses.  Such expenses of the Committee, including the compensation
of administrators, actuaries, counsel, agents or others that the Committee may
employ, shall be paid by the Participating Company.

 

6.4                               Records.  The Committee shall keep or cause to
be kept books and records with respect to the operations and administration of
this Plan.

 

6.5                               Indemnification of Committee.  The Company
agrees to indemnify and to defend to the fullest extent permitted by law any
employee serving as a member of the Committee or as its delegate against all
liabilities, damages, costs and expenses, including attorneys’ fees and amounts
paid in settlement of any claims approved by the Company, occasioned by any act
or failure to act in connection with the Plan, unless such act or omission
arises out of such employee’s gross negligence, willful neglect or willful
misconduct.  The Company may purchase fiduciary liability insurance to insure
its obligation under this Section.

 

13

--------------------------------------------------------------------------------


 

ARTICLE 7 - MISCELLANEOUS

 

7.1                               Funding of Benefits.  Neither the creation of
any fund or accounts, nor the payment of benefits under the Plan shall be
construed as giving any legal or equitable right to any Employee, former
Employee, or beneficiary against the Company, any Participating Company, or
their officers or employees except as expressly provided herein, and all
obligations under the Plan shall be satisfied, if at all, only out of the
general assets of the Company or a Participating Company.

 

7.2                               Settlement of Accounts.  Except as prohibited
by applicable law, there shall be deducted from the payment of any benefit due
under the Plan the amount of any indebtedness, obligations, or liabilities owed
by the Participant to the Company or any Participating Company, including, but
not limited to, amounts owed for loans, travel advances, and overpayments.

 

7.3                               Withholding.  Any payment of benefits to a
Participant shall be subject to normal withholding for state, local and federal
income taxes and Social Security taxes, as well as legally enforceable
garnishments and authorized deductions.

 

7.4                               No Assignment.  Except as permitted by law and
this section, no assignment of any rights or benefits arising under the Plan is
permitted or recognized.  No rights or benefits are subject to attachment or
other legal or equitable process.  Neither the Company, nor any Participating
Company, is liable for or subject to the debts, contracts, liabilities, or torts
of any person entitled to benefits under this Plan.

 

7.5                               Amendment, Termination and Vesting.  The Plan
may be amended or terminated at any time by the Company.  No Participating
Company other than the Company shall have the right to amend or terminate the
Plan.  Any amendment to the Plan by the Company shall be binding upon every
Participating Company without further action by such Participating Company. 
Upon termination or discontinuance of the Plan, all payments with respect to
benefits shall be made only with respect to claims incurred on or prior to the
date of the Plan’s termination.

 

Nothing in this Plan, the Summary Plan Description (the “SPD”), or any other
document describing, interpreting or relating to the Plan shall be construed to
provide vested, nonforfeitable, nonterminable or nonchangeable benefits or
rights thereto.  No communication, written or oral, may modify, supersede, or
void the written terms of the Plan unless such communication constitutes a valid
amendment of the Plan executed by the Company.

 

7.6                               No Guarantee of Employment.  The Plan is not a
contract of employment and neither the Plan nor the payment of any benefits
under the Plan shall be construed as giving any person any legal or equitable
right to employment by any Participating Company.  Nothing herein shall be
construed to interfere with the right of the Company or any Participating
Company to discharge, with or without cause, any Employee at any time.

 

7.7                               Construction.  This Plan shall be construed in
accordance with and governed by the laws of the State of Texas, to the extent
such laws are not otherwise superseded by the laws of the United States.

 

7.8                               Right to Require Information and Reliance
Thereon.  Each Participating Company, Plan Administrator and Claims Reviewer
shall have the right to require any Employee,

 

14

--------------------------------------------------------------------------------


 

spouse or beneficiary to provide it and its agents with such information, in
writing, and in such forms as it may deem necessary to the administration of the
Plan and may rely on that information in carrying out its duties hereunder.  Any
payment to an Employee, spouse or beneficiary, in accordance with the provisions
of the Plan and in good faith reliance upon any written information provided by
such individual, shall be in full satisfaction of all claims by the individual.

 

7.9                               Conclusiveness of Records.  The records of the
Company and the Participating Companies with respect to age, service, employment
history, compensation, absences, illnesses and other relevant matters shall be
conclusive for purposes of the administration of, and the resolution of claims
arising under, the Plan.

 

IN WITNESS WHEREOF, the GenOn Energy Services, LLC has caused this Plan to be
executed this 13th day of June, 2012, to be effective as provided herein.

 

 

GENON ENERGY SERVICES, LLC

 

 

 

 

 

 

 

By:

/s/ Karen D. Taylor

 

 

Karen D. Taylor

 

 

Senior Vice President — Human Resources

 

 

and Administration

 

15

--------------------------------------------------------------------------------


Table of Contents

 

APPENDIX A

 

FORM OF RELEASE

 

ELECTION FORM AND WAIVER AGREEMENT

 

In exchange for the severance benefits (“Benefits”) that I elect to receive from
GenOn Energy Services, LLC (“Company”), as set forth in Article 4 of the GenOn
Energy Severance Pay Plan (“Plan”), which is incorporated by reference into this
Election Form and Waiver Agreement (“Agreement”), I agree as follows:

 

(1)                                 Benefits.  In order to receive Benefits
under the Plan, I must execute this Agreement and deliver it to
                                                                                                                    
no earlier than my Termination Date, and no later than 5:30 p.m. Central
Standard Time on the 46th day following the later of (1) the date I received
this Agreement or (ii) my Termination Date.

 

My Termination Date
is                                                                                                         .

 

I understand that I may revoke this Agreement at any time during the seven
(7) calendar day period after I sign and deliver this Agreement to the Company.
If I revoke this Agreement, I must do so in writing delivered
to                                               .

 

I understand that this Agreement is not effective until the expiration of this
seven (7) calendar day revocation period (the “Effective Date”). I understand
that upon the expiration of such seven (7) calendar day revocation period this
entire Agreement will be binding upon me and will be irrevocable.  However, if I
revoke this Agreement within such seven (7) day period, no Benefits will be
payable to me under the Plan.

 

(2)                                 General.  In exchange for the Benefits I
elect to receive, I agree to irrevocably and unconditionally waive and release
all Claims, as that term is defined in this Agreement, that I may now have
against the Released Parties, as that term is defined in this Agreement,
including the Company and other parties as set forth in this Agreement.  I
understand and agree that I am releasing the rights set forth below on behalf of
myself, and anyone else entitled to assert any rights on my behalf such as my
estate or my beneficiaries, now and forever.

 

(3)                                 Released Parties.  As used in this
Agreement, the “Released Parties” are GenOn Energy, Inc., GenOn Energy Services,
LLC, and all other subsidiaries or affiliates of GenOn Energy, Inc., and with
respect to each of them, their predecessors and successors, and with respect to
each entity all of its past, present and future officers, directors, employees,
agents, stockholders, owners, attorneys, insurers, employee benefit programs
(including but not limited to the GenOn Energy Severance Pay Plan and the GenOn
Energy Group Welfare Benefits Plan (and the trustees, administrators,
fiduciaries, and insurers of such programs) and any other persons acting by,
through, under or in concert with any of the persons or entities listed in this
subsection.

 

--------------------------------------------------------------------------------


Table of Contents

 

(4)                                 Claims Released.  I understand and agree
that I am releasing all known and unknown claims, promises, causes of action or
similar rights of any type that I may have as of this date (the “Claims”)
against any and all Released Parties, except that I am not releasing any claim
that relates to (i) my right to enforce this Agreement; (ii) an action to
challenge the release of Claims under the Age Discrimination in Employment Act;
(iii) any rights or Claims which may arise or accrue after I sign this
Agreement; (iv) any indemnification obligations to Employee under the Company’s
bylaws, certificate of incorporation, Delaware law or otherwise or (v) any
Claims which the controlling law clearly states cannot be released by private
agreement.  I further understand that the Claims I am releasing may arise under
many different laws (including statutes, regulations, other administrative
guidance, and common law doctrines), including but not limited to:

 

·                  Anti-discrimination statutes, such as Title VII of the Civil
Rights Act of 1964 and the Age Discrimination in Employment Act (“ADEA”), which
prohibit discrimination based on race, color, age, national origin, religion, or
sex; the Equal Pay Act, which prohibits paying men and women unequal pay for
equal work; the Americans With Disabilities Act, as amended, which prohibits
discrimination based on disability; and any other federal, state, or local laws
prohibiting employment or wage discrimination.

 

·                  Federal employment statutes, such as the WARN Act, which
requires that advance notice be given of certain work force reductions; the
Employee Retirement Income Security Act of 1974, which, among other things,
protects employee benefits; the Fair Labor Standards Act of 1938 and state laws
which regulate wage and hour matters; the Family and Medical Leave Act of 1993,
which requires employers to provide leaves of absence under certain
circumstances; and any other federal laws relating to employment, such as
veterans’ reemployment rights laws.

 

·                  Other laws, such as any federal, state, or local laws
restricting an employer’s right to terminate employees, or otherwise regulating
employment; any federal, state, or local law enforcing express or implied
employment contracts or requiring an employer to deal with employees fairly or
in good faith.

 

·                  Tort and Contract Claims, such as claims for wrongful
discharge, physical or personal injury, emotional distress, fraud, fraud in the
inducement, negligent misrepresentation, defamation, invasion of privacy,
interference with contract or with prospective economic advantage, breach of
express or implied contract, breach of covenants of good faith and fair dealing,
and similar or related claims.

 

·                  Examples of Released Claims, include, but are not limited
to:  (i) Claims that in any way relate to my employment with the Company, or the
termination of that employment, such as Claims for compensation, bonuses,
commissions, lost wages, or unused accrued vacation or sick pay; (ii) Claims
that in any way relate to the design or administration of any employee benefit
program; (iii) Claims that I have irrevocable or vested rights to severance or
similar benefits or to post-employment health or group insurance benefits other
than the Benefits set forth in this Agreement or the GenOn Energy Severance Pay
Plan; or (iv) any Claims to attorneys’ fees or other indemnities.

 

--------------------------------------------------------------------------------


Table of Contents

 

·                  General Release.  The releases set forth in this Agreement
extend to all claims of every nature and kind, known or unknown, suspected or
unsuspected, vested or contingent, past, present, or future, arising from or
attributable to any alleged act or omission of the Company or of the Released
Parties, their past, present and future officers, directors, partners, agents,
servants, lawyers, employees, assigns, insurers, predecessors-in-interest,
successors-in-interest, underwriters, and all their parent, affiliated and
subsidiary entities occurring prior to the execution of this Agreement and the
release contained in this Agreement, and any and all rights granted Employee
under Section 1542 of the California Civil Code or any analogous law or
regulation affecting any other jurisdiction are hereby waived.  Said
Section 1542 of the California Civil Code reads in full as follows:

 

Section 1542.  General Release.  A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.

 

·                  Class Actions:  I also waive and release all rights I might
have to share in any damages or other relief awarded under any class action,
Equal Employment Opportunity Commission (“EEOC”) charge, or any other federal,
state, or local administrative agency action which is based on any Claim
released by this Agreement.

 

(5)                                 Promises, Representations and
Acknowledgment.  In further exchange for the Benefits I elect to receive:

 

·                  Reemployment:  I understand that if I am re-employed by a
Participating Company prior to receipt of benefits under this Plan or while I am
currently receiving payments or benefits under this Plan, I will not be entitled
to further benefits under this Plan and all benefit payments under the Plan will
end upon my re-employment date.

 

·                  Confidentiality, Non-Disparagement & Cooperation:  I
understand and agree that for 3 years, or for so long as the relevant
information remains confidential, I will not disclose any information of a
proprietary and/or confidential nature of any entity in the GenOn Energy, Inc.
system or any third party that I have obtained in the course of my service with
the Company or any subsidiary, affiliate, predecessor or related business entity
of GenOn Energy, Inc. I will not engage in any communications which shall
criticize, denigrate, or disparage the Released Parties or interfere with its
existing or prospective business relationships. I also agree to fully cooperate
with the Company in connection with any transition issues or litigation that
continues following my termination.

 

·                  Non-Solicitation:  In further exchange for the Benefits I
elect to receive, I understand and agree that for a period of 3 years following
termination of my employment with GenOn Energy, I shall not solicit or attempt
to solicit, directly or indirectly by assisting others, any individuals who were
employees of GenOn Energy at the time of my termination of employment for
purposes of inducing them to leave GenOn Energy’s employment or to accept
employment or engagement with another company or entity.

 

--------------------------------------------------------------------------------


Table of Contents

 

·                  Acknowledgment of Wages:  With the possible exception of my
final paycheck, which will include a payout of any outstanding accrued but
unused vacation I may have remaining at the time of termination, I acknowledge
and agree that I have received all monies earned and due me during my employment
with the Company and that I am not entitled to receive, any other severance pay
or benefits, bonus payments, stock options or other rights related to stock
plans or other long-term incentive plans, accrued vacation pay, or accrued
holiday pay, overtime pay, or any other form of compensation or benefit other
than what is set forth under this Agreement.

 

·                  Waiver of Pursuit of Released Claims and Financial Recovery: 
I have not filed or caused to be filed any lawsuit, complaint, or charge with
respect to any Claim this Agreement purports to release.  Except to the extent
that applicable law requires that I be allowed to file an EEOC Charge or other
administrative charge with a governmental agency, I hereby agree and covenant
not to file a lawsuit or other legal claim or charge to assert any Claim based
on facts that occurred prior to, or that exist as of, the time I execute this
Agreement against any of the Released Parties.  I will not seek and hereby waive
any right to any monetary or other personal relief whatsoever based on such
Claims brought by anyone on my behalf in any court or before any administrative
agency.  I further agree that if anyone (including, but not limited to,
Employee, the Equal Employment Opportunity Commission or any other government
agency or similar such body) makes a claim or undertakes an investigation
involving me in any way, I hereby waive any and all right and claim to financial
recovery resulting from such claim or investigation.  I understand and agree
that I cannot bring or participate as a party or member of a class or receive
any portion of any recovery in any lawsuit or proceeding which is based on any
Claims released by this Agreement.

 

·                  Taxes:  I am solely responsible for paying any taxes on
Benefits I receive because I signed this Agreement.  I agree that the Company
may withhold all taxes it determines it is legally required to withhold.  I
understand that I may obtain advice from an attorney or tax advisor regarding
the tax consequences of the payments and benefits provided for in this
Paragraph, and I represent that I have not relied on any representations by the
Company regarding the tax consequences of such payments and benefits.

 

·                  Amendment or Termination of Benefit Plans:  I understand and
acknowledge that nothing in this Agreement is intended to or requires the
Company to institute or continue in effect any particular plan or benefit
sponsored by the Company and the Company hereby reserves the right to amend or
terminate any of its benefit programs at any time in accordance with the
procedures set forth in such plans.

 

·                  Ownership of Claims:  I have not assigned or transferred any
Claim I am releasing, nor have I purported to do so.

 

·                  Non-admission of Liability:  I agree not to assert that this
Agreement is an admission of guilt or wrongdoing by any Released Party and I
acknowledge that the Released Parties deny that they have engaged in wrongdoing
of any kind or nature.

 

--------------------------------------------------------------------------------


Table of Contents

 

·                  Implementation:  I agree to sign any documents and do
anything else that is necessary in the future to implement this Agreement.

 

(6)                                 Consequences of Violating my Promises. 
Except with respect to claims pursuant to the ADEA, if I violate the terms of
this Agreement by attempting to rescind, revoke or annul this Agreement after
the Effective Date (set forth below), or otherwise by violating any of the
promises set forth in Paragraph 5, or if any representation I made in this
Agreement was false when made, I agree that I am required to repay to the Plan
in advance of filing a claim or as a consequence of any violation of my promises
all Benefits received as a result of entering into this Agreement.  In addition,
except with respect to claims under the ADEA, if Company or any Released Party
prevails in defending the enforceability of any portion of the Agreement or in
defending itself against any such claim brought by me, I will pay Company’s
reasonable attorneys’ fees, costs, and damages incurred by any Released Party in
defending itself against the claim(s) and/or the attempted revocation,
rescission or annulment.  Nothing in this Agreement shall limit Company’s rights
to seek and obtain other remedies for breach of this Agreement.

 

(7)                                 Governing Law and Severability.  This
Agreement and the rights and obligations of the parties hereto shall be governed
and construed in accordance with the laws of the State of Texas.  If any
provision hereof is unenforceable or is held to be unenforceable, such provision
shall be fully severable, and this document and its terms shall be construed and
enforced as if such unenforceable provision had never comprised a part hereof,
the remaining provisions hereof shall remain in full force and effect, and the
court or tribunal construing the provisions shall add as a part hereof a
provision as similar in terms and effect to such unenforceable provision as may
be enforceable, in lieu of the unenforceable provision.

 

This is the entire agreement between the Company and me.  It supersedes and
invalidates any previous agreements or contracts.  No representations,
inducements, promises or agreements, oral or otherwise, which are not in this
Agreement, shall be of any force or effect.  If any provision in this Agreement
is found to be unenforceable, all other provisions will remain fully
enforceable.

 

(8)                                 Acknowledgment, Limited Revocation Rights,
and Effective Date.

 

I have carefully read this Agreement and acknowledge that it constitutes a
general release of all known and unknown claims against the company, including
claims under the Age Discrimination in Employment Act.  I have been and hereby
am advised in writing to seek advice from an attorney of my choosing regarding
this agreement. Prior to signing this agreement, I have been given the
opportunity and sufficient time to seek such advice and I fully understand the
meaning and contents of this agreement.

 

I have read and understood the Plan.  I was advised in the Plan as to the class,
organizational unit or group of individuals covered by the Plan, the eligibility
factors for the Plan and the time limits applicable to the Plan.  If my
employment is ending as part of a group termination, I acknowledge that I have
received a list of the job titles and the ages of all employees eligible or
selected for the Plan and a list of the ages and job titles of employees in the
same job classification or organizational unit who are not eligible or selected
for the Plan.

 

--------------------------------------------------------------------------------


Table of Contents

 

I understand that I may take up to forty-five (45) calendar days to consider
whether or not I desire to enter into this agreement. I was not coerced,
threatened or otherwise forced to sign this agreement. I have made my choice to
sign this agreement voluntarily and of my own free will and with the full intent
of releasing the company from all such claims.  If I sign this agreement before
expiration of the forty-five (45) day review period, I have done so of my own
choice, freely, and without coercion.

 

I UNDERSTAND THAT BY SIGNING THIS AGREEMENT I AM GIVING UP RIGHTS I MAY HAVE.  I
UNDERSTAND I DO NOT HAVE TO SIGN THIS AGREEMENT.

 

I have read and understood this Agreement, and I hereby AGREE TO and ACCEPT its
terms:

 

 

 

 

 

EMPLOYEE’S SIGNATURE

 

 

 

 

 

 

 

 

EMPLOYEE’S PRINTED NAME

 

 

 

 

 

 

 

 

DATE

 

 

NOTE:  The signature above must be witnessed and acknowledged in writing by
(1) an authorized Company Human Resources Representative, OR (2) a licensed
notary public.

 

(1)                                 Witnessed and Acknowledged by authorized
Human Resources Representative:

 

 

 

 

 

HR Representative Signature

 

 

 

 

 

 

 

 

HR Representative Printed Name

 

 

OR

 

(2)                                 Sworn to and subscribed before me, this
            day of                                                 ,
20            .

 

 

State of

 

:

My Commission Expires:

 

 

 

 

 

 

 

 

Notary Public

 

 

 

--------------------------------------------------------------------------------


Table of Contents

 

Appendix B

 

MIRANT SERVICES

SEVERANCE PAY PLAN

(as amended and restated effective as of April 1, 2010)

 

--------------------------------------------------------------------------------


Table of Contents

 

MIRANT SERVICES

SEVERANCE PAY PLAN

 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE 1 — PURPOSE AND ADOPTION OF PLAN

2

 

 

ARTICLE 2 — DEFINITIONS

2

 

 

ARTICLE 3 — ELIGIBILITY FOR BENEFITS

6

 

 

ARTICLE 4 — BASIC SEVERANCE BENEFITS

9

 

 

ARTICLE 5 — ENHANCED SEVERANCE AND WELFARE BENEFITS

11

 

 

ARTICLE 6 — CLAIMS PROCEDURE

16

 

 

ARTICLE 7 — ADMINISTRATION

17

 

 

ARTICLE 8 — MAXIMUM BENEFITS

19

 

 

ARTICLE 9 — MISCELLANEOUS

19

 

 

APPENDIX A —FORM OF RELEASE

 

 

--------------------------------------------------------------------------------


Table of Contents

 

MIRANT SERVICES

SEVERANCE PAY PLAN

(as amended and restated effective as of April 1, 2010)

 

ARTICLE 1 - PURPOSE AND ADOPTION OF PLAN

 

1.1                               Adoption of Plan.  Mirant Services, LLC (the
“Company”) sponsors and maintains this Mirant Services Severance Plan, as
amended and restated herein.  The Plan shall be an unfunded severance pay plan
that is a welfare plan as such term is defined by the Employee Retirement Income
Security Act of 1974, as amended, (“ERISA”), the benefits of which shall be paid
solely from the general assets of the Company.

 

1.2                               Purpose.  The Plan is primarily designed to
provide benefits to Eligible Employees of Participating Companies, as those
terms are defined in Article 2 below, who are involuntarily terminated by the
Participating Company. The Plan shall be interpreted and administered in a
manner that is consistent with this intent.

 

1.3                               Effect on Other Plans Sponsored by A
Participating Company.  Nothing herein is intended to or shall be construed to
require the Company or a Participating Company to institute or continue in
effect any particular plan or benefit sponsored by a Participating Company.  The
Company and any Participating Companies hereby reserve the right to amend or
terminate any benefit plans or programs, including this Plan, at any time in
accordance with the procedures set forth in such plans or programs.

 

ARTICLE 2 - DEFINITIONS

 

As used in this document, the masculine pronoun shall be construed to include
the feminine pronoun and singular shall include the plural where the context so
requires.

 

2.1                               “Affiliate” means an entity (other than the
Company) which is (a) a member of a “controlled group of corporations” (within
the meaning of Code Section 414(b)) with the Company, (b) a trade or business
under common control (within the meaning of Code Section 414(c)) with the
Company, (c) any organization which is a member of an “affiliated service group”
(within the meaning of Section 414(m)) which includes the Company, and (d) any
other entity required to be aggregated with the Company pursuant to regulations
under Code Section 414(o).

 

2.2                               “Base Salary.”  See Section 2.29.

 

2.3                               “Claimant.”  See Article 6.

 

2.4                               “Claims Reviewer.”  See Article 6.

 

2.5                               “COBRA” means the elective continuation
coverage provisions of Code Section 4980B.

 

2.6                               “COBRA Coverage” means any continuation
coverage to which a Participant or his dependents may be entitled pursuant to
Code Section 4980B.

 

--------------------------------------------------------------------------------


Table of Contents

 

2.7                               “Code” means the Internal Revenue Code of
1986, as amended from time to time.

 

2.8                               “Committee” means the Mirant Benefits
Committee or any successor committee appointed by the Company to administer the
Plan.  The term is interchangeable with “Plan Administrator.”

 

2.9                               “Company” means Mirant Services, LLC.

 

2.10                        “Effective Date” of this amended and restated plan
means April 1, 2010.

 

2.11                        “Election Form and Waiver Agreement” or “Release”
means the agreement provided to the Employee by the Plan Administrator or its
designee as provided in Section 5.1 hereof, substantially in the form of
Appendix A attached hereto.

 

2.12                        “Eligible Employment Classification” means those
employment classifications (as determined by the Company) set forth in
Section 5.2(b).

 

2.13                        “Eligible Employee” means an Employee who:

 

(1)                                 is classified for payroll purposes by the
Company as a full-time or regular part-time employee of a Participating Company
who is regularly scheduled to work at least 20 hours per week; and

 

(2)                                 has successfully completed any probationary
period imposed by a Participating Company on new Employees; and

 

(3)                                 is either (A) actively at work on his
Termination Date or, if not, is capable of returning to work within twelve (12)
weeks of the beginning of any leave of absence; or(B) employed by a
Participating Company and designated by the Committee, at its sole discretion,
as eligible to participate in this Plan.

 

Notwithstanding the above provisions and unless specifically designated as
eligible by the Committee, the term Eligible Employee shall not include any
Employee or other individual who is:

 

(a)                                 covered by a collective bargaining agreement
between a union and a Participating Company unless the collective bargaining
agreement expressly provides for participation in this Plan;

 

(b)                             deemed to be an employee of a Participating
Company pursuant to regulations under Code Section 414(o);

 

(c)                                  classified by a Participating Company as a
temporary employee;

 

(d)                                 a leased employee within the meaning of Code
Section 414(n)(2);

 

(e)                                  classified by a Participating Company as an
independent contractor or a leased employee (including those who are at any time
reclassified as employees by the Internal Revenue Service or a court of
competent jurisdiction);

 

(f)                                   covered by another plan, program, or
policy, whether written or unwritten, relating to the payment of severance or
unemployment benefits of any kind by the Company or the individual’s
Participating Company;

 

3

--------------------------------------------------------------------------------


Table of Contents

 

(g)                                  covered by an outsourcing agreement between
a third party and the Participating Company; or

 

(h)                                 has otherwise waived participation under
this Plan.

 

For purposes of subsection (e) above, any individual who pays or agrees to pay
self-employment tax in lieu of withholding is deemed to have consented to his or
her designation as an independent contractor.  If an independent contractor, an
individual covered under an outsourcing agreement, or a leased employee
subsequently becomes reclassified as an employee, such an individual may only
participate in the Plan prospectively from the date of such reclassification
rather than from its effective date.  Any prior service by such individual as an
independent contractor, an outsourced individual or a leased employee does not
count as a Month of Service or a Year of Service under the Plan.

 

2.14                        “Employee” means an individual who is considered by
the Company or a Participating Company to be an employee for the purposes of
federal income tax withholding.

 

2.15                        “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended from time to time.

 

2.16                        “Employee Outplacement Services” means services
established by the Company from time to time for the purpose of assisting
Participants in finding employment outside of the Company or any Participating
Company.  The level and type of services that each Participant is eligible to
receive shall be determined in the sole discretion of the Plan Administrator on
a case by case basis and the Plan Administrator is not bound by prior
determinations.

 

2.17                        “Health and Welfare Plan” means the Mirant Services,
LLC and Affiliated Companies Health and Welfare Benefits Plan for Non-Union
Employees, as amended from time to time.

 

2.18                        “Individual Arrangement”  See Section 3.4.

 

2.19                        “Month of Service” includes any calendar month
during which a Participant has worked at least one (1) hour or was on approved
leave of absence while in the employ of a Participating Company, including any
Southern Company Affiliate for periods prior to April 2, 2001, but shall not
include:

 

(a)                                 any service which is not included in the
employee’s “adjusted service date” as determined by the Committee or its
designee; and

 

(b)                                 any service for which the Participant has
previously received credit for purposes of calculating a severance benefit of
any type paid on account of termination of employment with a Participating
Company.

 

“Month of Service” never includes any period of employment with any entity other
than a Participating Company or any Southern Company Affiliate, unless such
period of employment is credited as service with a Participating Company under a
Retirement Plan.

 

4

--------------------------------------------------------------------------------


Table of Contents

 

2.20                        “Other Payments” See Section 3.4.

 

2.21                        “Participant” means an Eligible Employee who meets
the eligibility requirements of Article 3 of the Plan.

 

2.22                        “Participating Company” means the Company and any
Affiliate, which, with the approval of the Company, adopts this Plan for the
benefit of its Eligible Employees.

 

2.23                        “Plan” means the Mirant Services Severance Pay Plan,
as amended from time to time.

 

2.24                        “Plan Administrator” means the Committee.

 

2.25                        “Pro Rata Bonus” means a pro rata payment of the
Target Annual Bonus for which a Participant would have been eligible but for the
Participant’s termination of employment with a Participating Company, calculated
as follows:

 

(a)                                 For any Participant whose Termination Date
occurs on or after January 1 of any calendar year, but prior to December 1 of
that calendar year, the Pro Rata Bonus is based on the Participant’s Target
Annual Bonus, prorated according to the number of months of employment with the
Participating Company during such calendar year.

 

(b)                                 For any Participant whose Termination Date
occurs on or after December 1 of any calendar year, but prior to January 1 of
the following calendar year, the Pro Rata Bonus will be equal to the actual
annual bonus amount that would have been paid to the Participant but for his
termination from the Participating Company.

 

(c)                                  For purposes of determining the number of
months of employment during any calendar year, a Participant who has worked at
least one (1) hour of the month will be given credit for such month.

 

(d)                                 For any Participant whose Termination Date
occurs on or after January 1 of any calendar year, but prior to the payment of
the annual bonus amount for the prior calendar year, in addition to any amount
otherwise determined under this Section 2.25, the Participant’s Pro Rata Bonus
shall include the actual annual bonus amount that would have been paid to the
Participant for such prior calendar year but for his termination with the
Participating Company.

 

2.26                        “Retiree Plan” means the Mirant Services, LLC and
Affiliated Companies Health and Welfare Benefits Plan for Retirees, as amended
from time to time.

 

2.27                        “Retirement Plan” means the Mirant Services Pension
Plan and/or the Mirant Services Employee Savings Plan.

 

2.28                        “Southern Company Affiliate” means an affiliate or a
former affiliate of Southern Company as designated by the Committee.

 

5

--------------------------------------------------------------------------------


Table of Contents

 

2.29                        “Straight Time Pay” or “Base Salary” for an Eligible
Employee means such Employee’s annualized rate of pay on his Termination Date,
excluding any employer contributions for benefits, bonuses, commissions, premium
pay, overtime pay or income from stock options, stock grants or other incentive
compensation.

 

2.30                        “Target Annual Bonus” means, with respect to a
Participant, the Participant’s target bonus opportunity under the annual bonus
plan applicable to the Participant, or if no target bonus opportunity has been
established for the year in which the Participant’s Termination Date occurs, the
year immediately preceding, but in no event greater than one times the
Participant’s Base Salary.

 

2.31                        “Termination Date” means the date on which an
Employee is separated from a Participating Company’s regular payroll; provided,
however, the Termination Date of Employees who are deemed to be retired pursuant
to the provisions of Section 3.1 is the effective date of their retirement
pursuant to the terms of the applicable Retirement Plan.  Payment by the
Participating Company of any amount under this Plan in any period subsequent to
the Employee’s separation from the Participating Company’s regular payroll does
not alter or extend his Termination Date.

 

2.32                        “Years of Service” shall mean the total of an
Employee’s Months of Service divided by twelve (12) rounded to the nearest whole
year, rounding up if the remaining number of months is seven (7) or greater and
rounding down if the remaining number of months is less than seven (7).

 

ARTICLE 3 - ELIGIBILITY FOR BENEFITS

 

3.1                               Eligibility to Receive Benefits. Subject to
the exceptions set forth in Section 3.2, any Eligible Employee of a
Participating Company whose employment is involuntarily terminated (as
determined by the Committee in its sole discretion) on or after the Effective
Date shall be eligible to receive benefits under the Plan, the amount and type
of which shall be determined by Articles 4 and 5.

 

Notwithstanding anything to the contrary above, any Participant who is eligible
and elects to receive benefits under Section 5.1 and who is otherwise age 50 or
older with at least 10 Years of Service shall be deemed to have retired for
purposes of all employee benefit plans sponsored by the Company or a
Participating Company of which the Employee is a participant.  An Employee of a
Participating Company who is deemed to have retired in accordance with the
preceding sentence shall be eligible to receive benefits under this Plan, the
amount and type of which shall be determined by Articles 4 and 5.

 

3.2                               Exceptions to Eligibility Criteria.  An
Employee of a Participating Company is not eligible to receive the benefits
under the Plan if the Employee:

 

(a)                                 has entered into an individual employment
agreement with a Participating Company (unless such agreement specifically
provides for severance benefits to be paid under this Plan);

 

(b)                                 voluntarily terminates his employment for
any reason;

 

6

--------------------------------------------------------------------------------


Table of Contents

 

(c)                                  is terminated by a Participating Company as
a result of insubordination, violation of a Participating Company’s rules,
unacceptable performance (including, but not limited to, the failure to
satisfactorily carry out duties related to the Employee’s position), or failure
to satisfactorily demonstrate competency to perform the Employee’s job duties
(as determined by the Committee in its sole discretion);

 

(d)                                 is offered continued employment with a
Participating Company or any Affiliate in a position with a “similar base
salary” regardless of whether the Employee accepts such employment unless such
employment is: (i) more than 50 miles from the location at which the Employee
was stationed immediately prior to the Termination Date, and (ii) farther from
the Employee’s primary residence than was the location at which the Employee was
stationed immediately prior to the Termination Date;

 

(e)                                  is eligible to receive the benefits of any
other voluntary or involuntary severance, separation or outplacement program
maintained by a Participating Company (as determined by the Committee in its
sole discretion); or

 

(f)                                   is offered a position with similar base
salary, responsibilities and duties with any employer that succeeds by way of
agreement, merger, sale or outsourcing contract to all or any portion of the
business of a Participating Company (as determined by the Committee in its sole
discretion).

 

A position shall have a “similar base salary” if the Base Salary of the position
(as determined by the Committee in its sole discretion) is at least 80% of the
actual Straight Time Pay which the Employee is receiving in his current
position.

 

3.3                               Determination of Eligibility.  The Committee
(or its designee) shall automatically determine each person’s eligibility for
participation in this Plan prior to an Eligible Employee’s Termination Date. 
All determinations shall be made by the Committee in its sole and complete
discretion and shall be conclusive and binding on all persons.  All Eligible
Employees shall receive written notification from the Committee (or its
designee) of their eligibility to receive a benefit hereunder.

 

3.4                               Offset For Other Severance Benefits.  To the
extent permitted by law, benefits under the Plan shall be reduced by any
severance pay, payments made in lieu of notice and/or any other payments made
under federal (e.g., the WARN Act), state or local law to which an Employee is,
or in the future becomes, entitled (the “Other Payments”); provided, however,
that no such reduction shall cause an Employee’s severance benefit calculated
under Article 5 of the Plan to be less than one week of the Employee’s Straight
Time Pay.

 

7

--------------------------------------------------------------------------------


Table of Contents

 

In addition, any severance benefit amount to which any Employee may otherwise be
entitled under the Plan shall be reduced by the amount of any salary, wages or
other compensation (as determined by the Plan Administrator) such Employee
receives from a Participating Company with respect to any period of paid leave
of absence of such Employee that immediately precedes any permanent termination
of the Employee’s employment with a Participating Company.

 

In the event that the Employee has already received a payment under this Plan,
and is subsequently found to be entitled to any Other Payments, the amount
previously paid to the Employee under this Plan shall be recharacterized as, and
applied toward, fulfillment of the Other Payments.  In such situation, benefits
payable under this Plan shall be recalculated such that the amount payable under
this Plan shall be the amount determined by application of Articles 4 and 5 (if
applicable), minus the amount of the Other Payments.

 

Notwithstanding any other provision of this Plan, if the value of the Other
Payments exceeds the value of benefits under this Plan, then the value of any
benefits the Eligible Employee is entitled to under the Plan, if any, shall be
determined by the Committee in its sole discretion.

 

To the extent an Employee receives severance or other termination payments, or
benefits from a Participating Company pursuant to an individually negotiated
employment or severance agreement, resolution of litigation, offer letter, or
any other similar individual arrangement (“Individual Arrangement”), any
payments and/or benefits otherwise payable to the Employee under this Plan may,
at the discretion of the Plan Administrator, be reduced by the amount of any
such payments or benefits provided to the Employee under such Individual
Agreement.

 

3.5                               Reemployment.  Notwithstanding any other
provision of this Plan to the contrary, an Eligible Employee who is re-employed
by a Participating Company (a) prior to his receipt of benefits under this Plan,
or (b) while he is currently receiving payments or benefits under this Plan,
shall cease to be entitled to any further benefits under the Plan after the date
of re-employment and all benefit payments under the Plan will end immediately
upon the Participant’s re-employment date.

 

3.6                               Impact on Other Benefits.  Except as otherwise
required by law or provided in the applicable benefit plan or policy, any and
all employee insurance and welfare benefits, profit-sharing match and pension
accruals shall cease as of the Participant’s Termination Date, and severance
payments and benefits hereunder shall not be included as covered compensation
under such benefit plans or policies.

 

3.7                               Conditions on Payment of Benefits.  Payment of
benefits under this Plan shall be subject to and conditioned upon the Eligible
Employee’s compliance with each of the following requirements:

 

(a)                                 The Eligible Employee must return all
Participating Company property on or before his last day worked;

 

8

--------------------------------------------------------------------------------


Table of Contents

 

(b)                                 The Eligible Employee must continue to work
in a satisfactory manner during any notice period through the Termination Date
or, if the Eligible Employee is released from performing job-related duties
earlier by his manager, supervisor or other designated official, through his
last day worked;

 

(c)                                  The Eligible Employee must cooperate in
transitioning all of his work in consultation with his manager, supervisor or
other designated official; and

 

(d)                                 If the Eligible Employee elects benefits
under Article 5, the Eligible Employee must (1) submit an executed Election
Form and Waiver Agreement with the Plan Administrator not later than the
deadline determined by the Company and (2) must allow such Election Form and
Waiver Agreement to become effective.

 

3.8                               Restrictive Covenant and Repayment Obligation.

 

(a)                                 Notwithstanding any other provision of this
Plan, for Eligible Employees whose employment with a Participating Company is
involuntarily terminated in connection with the sale, merger, spin-off or
similar transfer of some or all assets or membership interest of the Company to
an unrelated entity (the “Buyer”), it shall be a condition precedent to the
obligation of the Plan to provide any payment or benefits under Articles 4 and 5
(if applicable) hereof that, at all times during the six-month period beginning
the date of termination of employment (the “Restricted Period”), the Employee
shall not, without the prior written consent of the Company, render nor agree or
promise to render services, whether directly or indirectly on behalf of any
person, firm or corporation, to the Buyer or any of its affiliates, whether as
an employee, a consultant or in any other capacity (the “Restrictive Covenant”).

 

(b)                                 Notwithstanding any other provision of this
Plan, in the event an Employee shall violate the Restrictive Covenant, in
addition to relieving the Plan and any Participating Company of any obligation
to provide any further payment or benefits under Articles 4 and 5 (if
applicable) hereof, the Plan shall be entitled to recover the full amount of all
past cash payments that the Plan shall have made pursuant to Articles 4 and 5
(if applicable) hereof.

 

ARTICLE 4 - BASIC SEVERANCE BENEFITS

 

4.1                               Basic Severance Benefit.

 

(a)                                 A Participant who is involuntarily
terminated from his employment with a Participating Company shall receive an
amount equal to four (4) weeks’ Straight Time Pay.  Such amount shall be paid in
a lump sum payment within thirty (30) business days of the Participant’s
Termination Date.

 

(b)                                 A Participant who is involuntarily
terminated from his employment with a Participating Company shall be eligible to
receive Employee Outplacement Services in the amount and duration determined by
the Plan Administrator or its designee and communicated to the Participant.

 

9

--------------------------------------------------------------------------------


Table of Contents

 

4.2                               Basic Welfare Benefit.

 

(a)                                 In addition to the lump sum benefit
described above, the Company will pay the first month of the required
contribution due for the Participant’s COBRA Coverage for medical benefits under
the Health and Welfare Plan if the Participant is eligible to elect and actually
makes a complete and timely election for such COBRA Coverage.  The Company shall
also pay the first month of required contributions due for COBRA Coverage for
medical benefits for the Participant’s spouse and dependent children who are
COBRA “qualified beneficiaries” (within the meaning of Code Section 4980B(g)(1))
as of the Participant’s Termination Date if the Participant (or the
Participant’s spouse or child) makes a complete and timely election for such
COBRA Coverage.

 

The Company may terminate such payment for COBRA Coverage if COBRA Coverage is
cancelled as permitted by COBRA.  The one month for which the COBRA Coverage
premiums are paid by the Company pursuant to this Section 4.2(a) shall be a part
of and not in addition to the COBRA Coverage required to be made available by
law.  Medical benefits as described under this section do not include benefits
for dental, health flexible spending, vision or employee assistance.

 

(b)                             In addition to the lump sum benefit described
above, the Company will pay the first three months of the required contribution
due for the Participant’s COBRA Coverage for employee assistance program
benefits under the Health and Welfare Plan if the Participant is eligible to
elect and actually makes a complete and timely election for such COBRA
Coverage.  The Company shall also pay the first three months of required
contributions due for COBRA Coverage for employee assistance program benefits
for the Participant’s spouse and dependent children who are COBRA qualified
beneficiaries as of the Participant’s Termination Date if the Participant makes
a complete and timely election for such COBRA Coverage.

 

The Company may terminate such payment for COBRA coverage if COBRA Coverage is
cancelled as permitted by COBRA.  The three months for which the COBRA Coverage
premiums are paid by the Company pursuant to this Section 4.2(b) shall be a part
of and not in addition to the COBRA Coverage required to be made available by
law.

 

4.3                               Basic Benefits in the Event of Death.  In the
event of the Participant’s death after his Termination Date but prior to the
payment of the benefits in Section 4.1, such benefits shall be paid to the
Participant’s spouse, or if no spouse exists, to the beneficiary designated by
the Participant for his life insurance under the Health and Welfare Plan, or, if
no beneficiary is so designated, to the Participant’s estate.  The payment of
COBRA Coverage premiums under Section 4.2 (or any unpaid portion thereof) shall
be paid on behalf of a dependent if the Participant dies before payment is
complete, the dependent was a COBRA qualified beneficiary at the time of the
Participant’s Termination Date and the dependent is actually covered for such
benefits under the Group Health and Welfare Plan immediately prior to the
Participant’s death.

 

10

--------------------------------------------------------------------------------


Table of Contents

 

ARTICLE 5 - ENHANCED SEVERANCE AND WELFARE BENEFITS

 

5.1                               Eligibility.  Any Participant may additionally
elect to receive the enhanced benefits under this Article 5 if: (i) the
Participant submits an executed Election Form and Waiver Agreement to the Plan
Administrator not later than the deadline determined by the Company; and
(ii) allows such Election Form and Waiver Agreement to become effective.  If an
Election Form and Waiver Agreement is not properly executed (as determined by
the Committee in its sole discretion) and submitted by the deadline, or is
revoked before its effective date, the Plan Administrator will interpret the
failure or revocation as a rejection of the benefits under Article 5 of the
Plan.

 

Any benefits received under this Article 5 are in addition to and not in lieu of
benefits receivable under Article 4.

 

5.2                               Amount of Enhanced Severance Benefit.  Subject
to Article 8, any Participant who meets the requirements of Section 5.1 is
eligible for the benefits described in subsection (a) below.  Notwithstanding
the foregoing, if such Participant is in an Eligible Employment Classification
(as set forth in Section 5.2(b)) immediately prior to his Termination Date, he
shall be eligible for the benefits described in subsections (a) or (b) below,
whichever is greater in value.

 

(a)                                 an amount equal to the aggregate of the
amounts in (1), (2) and (3) below:

 

(1)                                 an amount equal to the sum of the following:

 

(A)                               4 weeks’ Straight Time Pay;

 

(B)                               1 week’s Straight Time Pay for each of the
Participant’s first 10 Years of Service;

 

(C)                               2 weeks’ Straight Time Pay for each of the
Participant’s 11th through 15th Years of Service;

 

(D)                               3 weeks’ Straight Time Pay for each of the
Participant’s 16th through 20th Years of Service;

 

(E)                                4 weeks’ Straight Time Pay for each of the
Participant’s 21st through 25th Years of Service; and

 

(F)                                 5 weeks’ Straight Time Pay for each of the
Participant’s Years of Service in excess of 25 Years of Service.

 

(2)                                 an amount equal to the Participant’s Pro
Rata Bonus.

 

(3)                                 an amount equal to the monthly cost to
provide the same level of medical and dental coverage as maintained by the
Participant under the Health and Welfare Plan immediately prior to his
Termination Date, multiplied by six (6).  For purposes of this
Section 5.2(a)(3), the monthly cost shall be based on the amount of ‘applicable
premium’ under COBRA for such coverage for the year in which the Termination
Date occurs.

 

11

--------------------------------------------------------------------------------


Table of Contents

 

(b)                             for each Eligible Employment Classification as
described below, an amount equal to the sum of the amount described under the
“Severance Pay” column and the amount described under the “Medical and Dental”
column.

 

Eligible Employment Classification

 

Severance Pay

 

Medical and Dental

All Corporate Executive Officers at Senior Vice President level and above

 

12 months of Base Salary, plus the Participant’s Pro Rata Bonus, plus 100% of
the Participant’s Target Annual Bonus amount

 

12 months of contributions

Elected Corporate Vice President with a base salary of $175,000 or greater

 

9 months of Base Salary, plus the Participant’s Pro Rata Bonus, plus 75% of the
Participant’s Target Annual Bonus amount

 

9 months of contributions

Corporate Directors with salary level of $120,000 or greater*

 

6 months of Base Salary, plus the Participant’s Pro Rata Bonus, plus 50% of the
Participant’s Target Annual Bonus amount

 

6 months of contributions

Other individuals suggested for participation by business unit and approved by
the Committee

 

6 months of Base Salary, plus the Participant’s Pro Rata Bonus. (Unless
otherwise approved by the Committee, such Participants receive no Target Annual
Bonus amount.)

 

6 months of contributions

 

--------------------------------------------------------------------------------

*This would also include positions with the following titles — which are
considered equivalent to Corporate Directors: Regional VP and Associate General
Counsel.

 

Amounts representing medical and dental contributions as indicated in the chart
above are determined based on the total cost to the Company to provide the same
level of medical and dental coverage maintained by the Participant on the
Termination Date for the number of months indicated above.  The cost of such
medical and dental coverage is based on the monthly premium charged to the
Company for such coverage on the Termination Date by an insurance carrier of
such benefit if provided pursuant to an insurance contract issued by an
insurance carrier to the Company.  If the Company is self-insured for such
coverage, the cost of such coverage is based on the “applicable premium” under
COBRA for such coverage for the year in which the Termination Date occurs.

 

The Target Annual Bonus amount for purposes of this Section 5.2(b) shall be an
amount equal the product of (A) the Participant’s Target Annual Bonus under the
short term incentive plan for the year in which the Termination Date occurs, and
(B) a fraction, the numerator of which is the number of months indicated in the
chart and the denominator of which is 12.

 

Any benefits received under this Section 5.2(b) are in lieu of any benefits for
which the Participant may be eligible under Section 5.2(a).

 

12

--------------------------------------------------------------------------------


Table of Contents

 

5.3                               Partial Acceleration of Equity Award Vesting. 
Subject to Article 8 hereof, vesting of each outstanding stock option, stock
appreciation right, restricted stock award, restricted stock unit award and
other equity-based compensation award held by a Participant who is eligible to
receive benefits under Section 5.1 shall accelerate such that the portion of
each such award that would have vested had the Participant remained employed by
a Participating Company through the next vesting date (as specified in the
applicable award agreement) immediately following such Participant’s Termination
Date shall vest and become fully exercisable.

 

5.4                               Payment of Benefits. The total amount
determined pursuant to Section 5.2(a) or (b) (as applicable) will be payable in
a single lump sum payment within 60 calendar days of the Participant’s
Termination Date; provided, however, that:

 

(a)                                 Such payment is conditioned upon the
Eligible Employee having completed, submitted, and allowed to become effective
an Election Form and Waiver Agreement with the Plan Administrator not later than
the deadline determined by the Company.  Notwithstanding the foregoing, the
Eligible Employee shall not be able to influence the calendar year of payment
based on the timing of his signing and submission of the Election Form and
Waiver Agreement.  To that end, in the event the time period during which a
completed Election Form and Waiver Agreement must be submitted and made
effective (the “Relevant Period”) begins and ends in a single calendar year,
payment under this Section 5.4 shall be made at any time during such period at
the discretion of the Plan Administrator.  In the event the Relevant Period
spans two calendar years, payment under this Section 5.4 shall be made during
the second such calendar year (or any later date specified for such payment
under the applicable provision of this Plan), even if the Election Form and
Waiver Agreement is submitted and made effective during the first such calendar
year; and

 

(b)                                 In the event the Participant’s Termination
Date is in the month of December, the total amount under Section 5.2(a) or
(b) (as applicable) may be paid, subject to the conditions as set forth in
paragraph (a) above and to the extent necessary for the determination of the Pro
Rata Bonus amount, not later than the earlier of (i) March 15th of the following
calendar year or (ii) 30 business days after the date that bonuses are actually
paid to Employees of the Company under the short term incentive plan.

 

5.5                               Extended Medical Coverage.

 

(a)                                 Eligibility. Participants who meet the
requirements in section 5.1 are eligible for group medical coverage that may
extend beyond the Participant’s maximum COBRA Coverage period (“Extended Medical
Coverage”), provided that they timely elect COBRA Coverage for medical benefits
under the Health and Welfare Plan for themselves and any dependents who are
qualified beneficiaries.

 

13

--------------------------------------------------------------------------------


Table of Contents

 

(b)                                 Benefits. The Extended Medical Coverage
shall consist of the availability of group medical coverage (and no other
coverage such as for dental, vision, or employee assistance program) under the
Health and Welfare Plan for a period equal to one-half of the Participant’s
Years of Service.  Except as otherwise provided in this Section 5.5, Extended
Medical Coverage shall be identical in all respects to COBRA Coverage available
under the Health and Welfare Plan (including cost and payment obligations) and,
during such time as COBRA Coverage under the Health and Welfare Plan is in
effect for the Participant, Extended Medical Coverage and the medical coverage
under COBRA shall be deemed one and the same.  Nothing in this Section 5.5 or
any other part of this Plan is intended to extend the availability or increase
the amount of any federal COBRA premium subsidy or similar governmental
assistance beyond the maximum availability and amount prescribed under
applicable law and regulations.

 

(c)                                  Duration. The Extended Medical Coverage
(i.e., the availability of extended coverage) for the Participant and
Participant’s dependents shall end on the earliest of the following dates:

 

(1)         The date the Company no longer provides group health coverage to any
of its Employees;

 

(2)         The date medical benefits under the Health and Welfare Plan are
terminated;

 

(3)         The date as of which the Participant’s COBRA Coverage is terminated
for any reason other than exhaustion of the maximum COBRA coverage period
available under the Health and Welfare Plan;

 

(4)         The date the Participant fails to timely pay the contribution for
the continuation coverage elected (i.e. within 30 days of the first day of the
month).

 

(5)         The date the Participant or a covered dependent becomes covered
under another group health plan (as an employee or otherwise);

 

(6)         The date the Participant or a covered dependent become entitled to
Medicare;

 

(7)         The date the Participant’s or dependent’s coverage would be
terminated if the Participant were an active employee for any other reason (e.g.
fraudulent claims);

 

(8)         For the Participant’s dependents, the date of the Participant’s
death; or

 

(9)         Thirty-six months from the Participant’s Termination Date.

 

14

--------------------------------------------------------------------------------


Table of Contents

 

5.6                               Benefits in the Event of Death.  If the
Participant has completed and allowed to become effective an Election Form and
Waiver Agreement, but dies prior to the payment of all benefits due under
Sections 5.2, 5.3 and 5.4, the Participant’s spouse, or if no spouse exists, the
Participant’s surviving life insurance beneficiary under the Health and Welfare
Plan, or, if no such beneficiary is so designated, the Participant’s estate
shall be entitled to receive such unpaid benefits.  Eligibility for Extended
Medical Coverage under Section 5.5 for any dependents shall cease upon the death
of the Participant.

 

5.7                               Code Section 409A

 

(a)                                 All payments under this Plan, together with
any other severance plans or arrangements that may be deemed aggregated with
this Plan as a single plan or arrangement for purposes of Code Section 409A, are
designed and intended to be exempt from the application of Section 409A of the
Code by reason of the combination of the short-term deferral exemption described
in Treas. Reg. Section 1.409A-1(b)(4) and the two-times and two-year exemption
described in Treas. Reg. Section 1.409A-1(b)(9)(iii).  With regard to the
foregoing, the short-term deferral exemption shall be deemed to apply first by
operation of Section 5.4 hereof and, if for any reason the short-term deferral
exemption is inapplicable to any amount, such amount, to the extent not in
excess of the amount as described in Treas. Reg. section 1.409A-1(b)(9)(iii)(A),
shall be paid no later than the last day of the second calendar year following
the calendar year in which occurs the Participant’s separation from service.

 

(b)                                 Notwithstanding anything in this Plan to the
contrary, if and to the extent any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
would otherwise be payable or distributable under this Plan by reason of an
Eligible Employee’s separation from service during a period in which he is a
Specified Employee (as defined below), then, subject to any permissible
acceleration of payment by the Company under Treas. Reg.
Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes), the Eligible Employee’s
right to receive payment or distribution of such non-exempt deferred
compensation will be delayed until the earlier of his death or the first day of
the seventh month following his separation from service.  For purposes of this
Section 5.7, the term “Specified Employee” has the meaning given such term in
Code Section 409A and the final regulations thereunder (“Final 409A
Regulations”); provided, however, that, as permitted in the Final 409A
Regulations, the Company’s Specified Employees and its application of the
six-month delay rule of Code Section 409A(a)(2)(B)(i) shall be determined in
accordance with rules adopted by the Board of Directors or a committee thereof,
which shall be applied consistently with respect to all nonqualified deferred
compensation arrangements of the Company.

 

15

--------------------------------------------------------------------------------


Table of Contents

 

5.8                               Restructuring Terminations During Specified
Period.  Notwithstanding the foregoing provisions of this Article 5 (except
Section 5.7), the total cash amount available to a Special Participant pursuant
to this Article shall not be less than an amount which, when added to the total
cash amount available to that person pursuant to Article 4, would result in an
amount equal to twelve (12) weeks’ Straight Time Pay.  For purposes of this
Section 5.8, “Special Participant” is a Participant who meets all of the
following conditions:

 

(a)                                 The Participant is terminated from his
employment with a Participating Company;

 

(b)                                 The Participant’s Termination Date is on or
after April 1, 2010.  For purposes of this Section 5.8, Termination Date shall
be determined by the Committee without regard to the deemed retirement date as
described in Section 2.31 hereof.”

 

ARTICLE 6 — CLAIMS PROCEDURE

 

Prior to an Eligible Employee’s Termination Date, the Committee (or its
designee) shall determine whether Plan benefits are payable.  Any former
Employee who believes that he is entitled to a benefit hereunder which has not
been received or which is different than that which has been officially
communicated to the former Employee, and wishes to appeal such decision must
file a claim in writing with the Plan Administrator.  With respect to benefits
under Article 5, Eligible Employees who may become entitled to such benefits
shall be sent a written notice of eligibility in connection with their
termination and must execute and return the Election Form and Waiver Agreement
provided with such notice to the Company’s Human Resources Manager within the
time period specified in the Release.  The Committee (or, if designated by the
Committee, another claims processor) is referred to as the “Claims Reviewer.” 
In reviewing and making determinations with respect to any claim under the Plan,
each such Claims Reviewer shall have the discretionary authority and powers of
the Plan Administrator described in Article 7 below.

 

16

--------------------------------------------------------------------------------


Table of Contents

 

An Employee who has not received a written notice of eligibility in connection
with his termination or an Employee or beneficiary (“Claimant”) who has a
dispute regarding the amount of benefits paid, and wishes to have the decision
reviewed, must submit a written claim for benefits within 120 days after the
Employee’s Termination Date.  The Claims Reviewer shall notify the Claimant as
to the disposition of the claim for benefits under the Plan within 90 days after
the Claimant has filed his claim, unless special circumstances require an
extension of time for processing the claim.  If such an extension of time for
processing is required, written notice of the extension shall be furnished to
the Claimant prior to the termination of the initial 90-day period, indicating
the special circumstances requiring an extension of time and the date by which
the Plan expects to render the final decision.  In no event shall such extension
exceed a period of 90 days from the end of such initial period.  If the claim
for benefits under the Plan is denied by the Claims Reviewer, a written notice
shall be provided to the Claimant that the claim for benefits has been denied. 
Such written notice shall indicate the specific reasons for the denial of the
claim for benefits, citing the specific provisions of the Plan that set forth
the reason or reasons for the denial.  A Claimant who is denied a claim for
benefits under the Plan and wishes to appeal must submit a written appeal of the
denial within 60 days after the Claimant’s receipt of the notice of denial of
claim for benefits.  The Claims Reviewer (or other person or entity designated
by the Committee) shall conduct a full and fair review of the denial of claim
for benefits within 60 days after receipt of the written appeal; provided,
however, that an extension, not to exceed 60 days, may be necessary in special
circumstances.  Written notice of such extension shall be furnished to the
Claimant prior to the commencement of the extension period.

 

The Claimant shall be notified in writing of the final decision of such full and
fair review.  Such decision shall be written in a manner calculated to be
understood by the Claimant, shall state the specific reason for the decision and
shall include specific reference to the pertinent Plan provisions upon which the
decision is based.

 

Any legal action to recover a benefit under the Plan must be filed within 60
days of the decision on appeal.  Failure to file suit within this time period
shall extinguish any right to benefits under the Plan.  In no event may any
legal action arising under the Plan be commenced later than the earlier to occur
of the second anniversary of the Termination Date and the expiration of the
applicable statute of limitations period.

 

ARTICLE 7 - ADMINISTRATION

 

7.1                               The Committee.

 

(a)                                 The Committee shall be responsible for the
general administration of the Plan.  As such, the Committee is the “Plan
Administrator” and a “named fiduciary” of the Plan (as those terms are used in
ERISA) and is the agent for the service of process with respect to the Plan.  In
the absence of the appointment of a Committee, the functions and powers of the
Committee shall reside with the Company.  The Committee, in the exercise of its
authority, shall discharge its duties with respect to the Plan in accordance
with ERISA and corresponding regulations, as amended from time to time.

 

17

--------------------------------------------------------------------------------


Table of Contents

 

(b)                                 The Committee and its designated agents
shall have the exclusive right and discretion to interpret the terms and
conditions of the Plan and to decide and interpret all matters arising with
respect to the Plan’s administration and operation (including factual issues). 
Any interpretations or decisions so made shall be conclusive and binding on all
persons.  The Committee or its designee may pay the expenses of administering
the Plan or may reimburse the Company or other person performing administrative
services with respect to the Plan if the Company or such other person directly
pays such expenses at the request of the Committee.

 

(c)                                  The composition of the Committee and the
identity of its members may be changed, either formally or informally, by the
Company or by the remainder of all members of the Committee.

 

7.2                               Authority to Appoint Advisors and Agents.  The
Committee may appoint and employ such persons as it may deem advisable and as it
may require in carrying out the provisions of the Plan.  To the extent permitted
by law, the members of the Committee shall be fully protected by any action
taken in reliance upon advice given by such persons and in reliance on tables,
valuations, certificates, determinations, opinions and reports which are
furnished by any accountant, counsel, claims administrator or other expert who
is employed or engaged by the Committee.

 

7.3                               Compensation and Expenses of Committee.  The
members of the Committee shall receive no compensation for their duties
hereunder, but the Committee shall be reimbursed for all reasonable and
necessary expenses incurred in the performance of its duties, including counsel
fees and expenses.  Such expenses of the Committee, including the compensation
of administrators, actuaries, counsel, agents or others that the Committee may
employ, shall be paid by the Participating Company.

 

7.4                               Records The Committee shall keep or cause to
be kept books and records with respect to the operations and administration of
this Plan.

 

7.5                               Indemnification of Committee.  The Company
agrees to indemnify and to defend to the fullest extent permitted by law any
employee serving as a member of the Committee or as its delegate against all
liabilities, damages, costs and expenses, including attorneys’ fees and amounts
paid in settlement of any claims approved by the Company, occasioned by any act
or failure to act in connection with the Plan, unless such act or omission
arises out of such employee’s gross negligence, willful neglect or willful
misconduct.  The Company may purchase fiduciary liability insurance to insure
its obligation under this Section.

 

18

--------------------------------------------------------------------------------


Table of Contents

 

ARTICLE 8 - MAXIMUM BENEFITS

 

8.1                               Maximum Benefits.  Notwithstanding anything to
the contrary herein:

 

(a)                                 The maximum cash benefit that may be
available to a Participant under Article 4 and Article 5 shall be an amount
equal to 2 times the sum of such Participant’s (i) W-2 pay (Box 1) for the most
recently completed calendar year, (ii) total pre-tax 401(k) elective deferrals
for such year (if any), and (iii) total pre-tax medical premium contributions
pursuant to Code Section 125 for such year (if any). When necessary, the Plan
Administrator shall reduce the severance benefits to such extent and in such
manner as it deems necessary or appropriate to comply with this Article 8; and

 

(b)                                 All payments under this Plan, together with
any other severance plans or arrangements that may be deemed aggregated with
this Plan as a single plan or arrangement for purposes of Code Section 409A,
shall be subject to the requirements as set forth in Section 5.7 (Code
Section 409A).

 

(c)                                  Notwithstanding Section 8.1(a), the maximum
cash amount that may be available under this Plan to a Special Participant (as
described in Section 5.8 hereof) is an amount equal to the greater of (i) the
amount as described in Section 8.1(a) or (ii) twelve (12) weeks’ Straight Time
Pay.

 

ARTICLE 9 - MISCELLANEOUS

 

9.1                               Funding of Benefits.  Neither the creation of
any fund or accounts, nor the payment of benefits under the Plan shall be
construed as giving any legal or equitable right to any Employee, former
Employee, or beneficiary against the Company, any Participating Company, or
their officers or employees except as expressly provided herein, and all
obligations under the Plan shall be satisfied, if at all, only out of the
general assets of the Company or a Participating Company.

 

9.2                               Settlement of Accounts.  Except as prohibited
by applicable law, there shall be deducted from the payment of any benefit due
under the Plan the amount of any indebtedness, obligations, or liabilities owed
by the Participant to the Company or any Participating Company, including, but
not limited to, amounts owed for loans, travel advances, and miscellaneous
clothing.

 

9.3                               Withholding.  Any payment of benefits to a
Participant shall be subject to normal withholding for state, local and federal
income taxes and Social Security taxes, as well as legally enforceable
garnishments.

 

19

--------------------------------------------------------------------------------


Table of Contents

 

9.4                               Spendthrift.  Except as permitted by law and
this section, no assignment of any rights or benefits arising under the Plan is
permitted or recognized.  No rights or benefits are subject to attachment or
other legal or equitable process or subject to the jurisdiction of any
bankruptcy court.  If any Participant is adjudicated bankrupt or attempts to
assign any benefits, then in the Company’s discretion, those benefits may
cease.  If that happens, the Committee may apply those benefits for that
Participant or his dependents, as the Committee sees fit.  Neither the Company,
nor any Participating Company, is liable for or subject to the debts, contracts,
liabilities, or torts of any person entitled to benefits under this Plan.

 

9.5                               Amendment, Termination and Vesting.  The Plan
may be amended or terminated at any time by Mirant Services, LLC by or through
action of the Plan Administrator.  No Participating Company other than the
Company shall have the right to amend or terminate the Plan.  Any amendment to
the Plan by the Company shall be binding upon every Participating Company
without further action by such Participating Company.  Upon termination or
discontinuance of the Plan, all payments with respect to benefits shall be made
only with respect to claims incurred on or prior to the date of the Plan’s
termination.

 

Nothing in this Plan, the Summary Plan Description (the “SPD”), or any other
document describing, interpreting or relating to the Plan shall be construed to
provide vested, nonforfeitable, nonterminable or nonchangeable benefits or
rights thereto.  No communication, written or oral, may modify, supersede, or
void the written terms of the Plan unless such communication constitutes a valid
amendment of the Plan executed by the Committee.

 

The Committee or its designee may amend the SPD attached hereto at any time by
preparation and publication of a revised SPD (or Summary of Material
Modifications).  Any amendment will apply to those currently receiving benefits
as well as future benefit recipients.

 

9.6                               No Guarantee of Employment.  The Plan is not a
contract of employment and neither the Plan nor the payment of any benefits
under the Plan shall be construed as giving any person any legal or equitable
right to employment by any Participating Company.  Nothing herein shall be
construed to interfere with the right of the Company or any Participating
Company to discharge, with or without cause, any Employee at any time.

 

9.7                               Construction.  This Plan shall be construed in
accordance with and governed by the laws of the State of Georgia, to the extent
such laws are not otherwise superseded by the laws of the United States.

 

20

--------------------------------------------------------------------------------


Table of Contents

 

9.8                               Right to Require Information and Reliance
Thereon.  Each Participating Company, Plan Administrator and Claims Reviewer
shall have the right to require any Employee, spouse or beneficiary to provide
it and its agents with such information, in writing, and in such forms as it may
deem necessary to the administration of the Plan and may rely on that
information in carrying out its duties hereunder.  Any payment to an Employee,
spouse or beneficiary, in accordance with the provisions of the Plan and in good
faith reliance upon any written information provided by such individual, shall
be in full satisfaction of all claims by the individual.

 

9.9                               Conclusiveness of Records.  The records of the
Company and the Participating Companies with respect to age, service, employment
history, compensation, absences, illnesses and other relevant matters shall be
conclusive for purposes of the administration of, and the resolution of claims
arising under, the Plan.

 

IN WITNESS WHEREOF, the Mirant Benefits Committee has caused this Amended and
Restated Plan to be executed on behalf of Mirant Services, LLC, this 1st day of
April, 2010, to be effective as provided herein.

 

 

 

MIRANT SERVICES, LLC

 

 

 

 

 

By:

/s/ Kevin P. Boudreaux

 

 

 

 

 

   Kevin P. Boudreaux

 

 

   VP, Administration

 

21

--------------------------------------------------------------------------------


Table of Contents

 

APPENDIX A — FORM OF RELEASE

 

Election Form and Waiver Agreement

 

(1)                                 Benefits.  I understand that in order to
receive the Enhanced Severance and/or the Enhanced Medical Benefits under the
Mirant Services Severance Pay Plan (“Plan”), and other benefits and/or
compensation identified on Attachment A (collectively, “Benefits”), I must
execute this Election Form and Waiver Agreement (“Agreement”) and return it to
the Mirant Services, LLC (“Company”), on or before
                              [date].

 

I understand that I am entitled to receive the Basic Severance and Welfare
Benefits under the Plan even if I do not execute this Agreement.  I understand
that the Benefits I have elected to receive under the Plan and under other plans
or policies identified on Attachment A are in excess of those I would have
received from the Company if I had not elected to sign this Agreement.  I
understand and acknowledge that nothing in this Agreement is intended to or
requires the Company to institute or continue in effect any particular plan or
benefit sponsored by the Company and the Company hereby reserves the right to
amend or terminate any of its benefit programs at any time in accordance with
the procedures set forth in such plans.

 

(2)                                 General.  In exchange for the Benefits I
elect to receive, as set forth on Attachment A, I agree to irrevocably and
unconditionally waive and release all Claims, as that term is defined in this
Agreement, that I may now have against the Released Parties, as that term is
defined in this Agreement, including the Company and other parties as set forth
in this Agreement.  I understand and agree that I am releasing the rights set
forth below on behalf of myself, and anyone else entitled to assert any rights
on my behalf such as my estate or my beneficiaries, now and forever.

 

(3)                                 Released Parties.  As used in this
Agreement, the “Released Parties” are Mirant Corporation, Mirant Services, LLC,
and all other subsidiaries or affiliates of Mirant Corporation, and with respect
to each of them, their predecessors and successors, and with respect to each
entity all of its past, present and future officers, directors, employees,
agents, stockholders, owners, attorneys, insurers, employee benefit programs
(including but not limited to the Mirant Services, LLC and Affiliated Companies
Health and Welfare Benefits Plan for Non-Union Employees and the Mirant Services
Severance Pay Plan) (and the trustees, administrators, fiduciaries, and insurers
of such programs) and any other persons acting by, through, under or in concert
with any of the persons or entities listed in this subsection.  For purposes of
this Agreement, I understand and agree that a “related business entity”
includes, but is not limited to, any entity that was a subsidiary or affiliate
of The Southern Company for periods prior to April 2, 2001 (hereinafter
“Southern Business Entity”).  I further understand and agree that the waiver and
release of claims attributable to a Southern Business Entity under this
Agreement applies only to those claims arising from such entity during periods
prior to April 2, 2001.

 

--------------------------------------------------------------------------------


Table of Contents

 

(4)                                 Claims Released.  I understand and agree
that I am releasing all known and unknown claims, promises, causes of action or
similar rights of any type that I may have as of this date (the “Claims”)
against any and all Released Parties, except that I am not releasing any claim
that relates to (i) my right to enforce this Agreement; (ii) my right, if any,
to claim government-provided unemployment benefits, or (iii) any rights or
claims which may arise or accrue after I sign this Agreement.  I further
understand that the Claims I am releasing may arise under many different laws
(including statutes, regulations, other administrative guidance, and common law
doctrines), including but not limited to:

 

·                  Anti-discrimination statutes, such as Title VII of the Civil
Rights Act of 1964 and Age Discrimination in Employment Act, which prohibit
discrimination based on race, color, age, national origin, religion, or sex; the
Equal Pay Act, which prohibits paying men and women unequal pay for equal work;
the Americans With Disabilities Act, as amended, which prohibits discrimination
based on disability; and any other federal, state, or local laws prohibiting
employment or wage discrimination.

 

·                  Federal employment statutes, such as the WARN Act, which
requires that advance notice be given of certain work force reductions; the
Employee Retirement Income Security Act of 1974, which, among other things,
protects employee benefits; the Fair Labor Standards Act of 1938 and state laws
which regulate wage and hour matters; the Family and Medical Leave Act of 1993,
which requires employers to provide leaves of absence under certain
circumstances; and any other federal laws relating to employment, such as
veterans’ reemployment rights laws.

 

·                  Other laws, such as any federal, state, or local laws
restricting an employer’s right to terminate employees, or otherwise regulating
employment; any federal, state, or local law enforcing express or implied
employment contracts or requiring an employer to deal with employees fairly or
in good faith.

 

·                  Tort and Contract Claims, such as claims for wrongful
discharge, physical or personal injury, emotional distress, fraud, fraud in the
inducement, negligent misrepresentation, defamation, invasion of privacy,
interference with contract or with prospective economic advantage, breach of
express or implied contract, breach of covenants of good faith and fair dealing,
and similar or related claims.

 

·                  Examples of Released Claims include, but are not limited to:
(i) Claims that in any way relate to my employment with the Company, or the
termination of that employment, such as Claims for compensation, bonuses,
commissions, lost wages, or unused accrued vacation or sick pay; (ii) Claims
that in any way relate to the design or administration of any employee benefit
program; (iii) Claims that I have irrevocable or vested rights to severance or
similar benefits or to post-employment health or group insurance benefits other
than the Benefits set forth in Attachment A; or (iv) any Claims to attorneys’
fees or other indemnities.

 

·                  General Release.  The releases set forth in Paragraph 2 and
in this Paragraph 4 extend to all claims of every nature and kind, known or
unknown, suspected or unsuspected, vested or contingent, past, present, or
future, arising from or attributable to any alleged act or omission of the
Company or of the Released Parties, their past, present and future officers,
directors,

 

2

--------------------------------------------------------------------------------


Table of Contents

 

partners, agents, servants, lawyers, employees, assigns, insurers,
predecessors-in-interest, successors-in-interest, underwriters, and all their
parent, affiliated and subsidiary entities occurring prior to the execution of
this Agreement and the release contained in this Agreement, and any and all
rights granted Employee under Section 1542 of the California Civil Code or any
analogous law or regulation affecting any other jurisdiction are hereby waived. 
Said Section 1542 of the California Civil Code reads in full as follows:

 

Section 1542.  General Release.  A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.

 

(5)                                 Promises, Representations and
Acknowledgment.  In further exchange for the Benefits I elect to receive:

 

·                  Reemployment: I understand and agree that for a period of 6
months following my execution of this Agreement and in exchange for payments to
be received upon execution of this Agreement, I will not apply for or otherwise
seek reemployment with the Released Entities.  I further understand because I am
receiving the Benefits due to involuntary termination of employment in
connection with the sale, merger, spin-off or similar transfer of some or all
assets or membership interest of the Company to an unrelated entity (the
“Buyer”), I must not, during the six-month period immediately following the
termination of employment with Company, become — or agree or promise to become —
an employee or independent contractor of the Buyer or its affiliate, or
otherwise directly or indirectly render — or agree or promise to render —
services to the Buyer or its affiliate in any manner.

 

·                  Confidentiality, Non-Disparagement & Cooperation: I
understand and agree that for 3 years, or for so long as the relevant
information remains confidential, I will not disclose any information of a
proprietary and/or confidential nature of any entity in the Mirant Corporation
system or any third party that I have obtained in the course of my service with
the Company or any subsidiary, affiliate, predecessor or related business entity
of Mirant Corporation. I will not engage in any communications which shall
criticize, denigrate, or disparage the Released Parties or interfere with its
existing or prospective business relationships. I also agree to fully cooperate
with the Company in connection with any transition issues or litigation that
continues following my termination.

 

·                  Non-Solicitation: In further exchange for the Benefits I
elect to receive, I understand and agree that for a period of 3 years following
termination of my employment with Mirant, I shall not solicit or attempt to
solicit, directly or indirectly by assisting others, any individuals who were
employees of Mirant at the time of my termination of employment for purposes of
inducing them to leave Mirant’s employment or to accept employment or engagement
with another company or entity.

 

3

--------------------------------------------------------------------------------


Table of Contents

 

·                  Acknowledgment of Wages:  With the possible exception of my
final paycheck, which will include a payout of any outstanding accrued but
unused vacation I may have remaining at the time of termination, I acknowledge
and agree that I have received all monies earned and due me during my employment
with the Company and that I am not entitled to receive, any other severance pay
or benefits, bonus payments, stock options or other rights related to stock
plans or other long-term incentive plans, accrued vacation pay, or accrued
holiday pay, or any other form of compensation or benefit other than what is set
forth under this Agreement.

 

·                  Waiver of Pursuit of Released Claims and Financial Recovery: 
I have not filed or caused to be filed any lawsuit, complaint, or charge with
respect to any Claim this Agreement purports to release.  Except to the extent
that applicable law requires that I be allowed to file an EEOC Charge or other
administrative charge with a governmental agency, I hereby agree not to file a
lawsuit or other legal claim or charge to assert any claim based on facts that
occurred prior to, or that exist as of, the time I execute this Agreement
against any of the Released Parties.  I will not seek and hereby waive any right
to any monetary or other personal relief whatsoever based on such Claims brought
by anyone on my behalf in any court or before any administrative agency.  I
further agree that if anyone (including, but not limited to, Employee, the Equal
Employment Opportunity Commission or any other government agency or similar such
body) makes a claim or undertakes an investigation involving me in any way, I
hereby waive any and all right and claim to financial recovery resulting from
such claim or investigation.

 

·                  Taxes: I am solely responsible for paying any taxes on
Benefits I receive because I signed this Agreement.  I agree that the Company
may withhold all taxes it determines it is legally required to withhold.  I
understand that I may obtain advice from an attorney or tax advisor regarding
the tax consequences of the payments and benefits provided for in this
Paragraph, and I represent that I have not relied on any representations by the
Company regarding the tax consequences of such payments and benefits.

 

·                  Ownership of Claims:  I have not assigned or transferred any
Claim I am releasing, nor have I purported to do so.

 

·                  Nonadmission of Liability:  I agree not to assert that this
Agreement is an admission of guilt or wrongdoing by any Released Party and I
acknowledge that the Released Parties deny that they have engaged in wrongdoing
of any kind or nature.

 

·                  Implementation:  I agree to sign any documents and do
anything else that is necessary in the future to implement this Agreement.

 

(6)                                 Consequences of Violating my Promises. 
Except with respect to claims pursuant to the ADEA, if I violate the terms of
this Agreement by attempting to rescind, revoke or annul this Agreement after
the Effective Date (set forth below), or otherwise by violating any of the
promises set forth in Paragraph 5, or if any representation I made in this
Agreement was false when made, I agree that I am required to repay to the Plan
in advance of filing a claim or as a consequence of any violation of my promises
all Benefits received as a result of entering into this Agreement.  In addition,
except with respect to claims under the ADEA, if Company or any

 

4

--------------------------------------------------------------------------------


Table of Contents

 

Released Party prevails in defending the enforceability of any portion of the
Agreement or in defending itself against any such claim brought by me, I will
pay Company’s reasonable attorneys’ fees, costs, and damages incurred by any
Released Party in defending itself against the claim(s) and/or the attempted
revocation, rescission or annulment.  Nothing in this Agreement shall limit
Company’s rights to seek and obtain other remedies for breach of this Agreement.

 

(7)                                 Governing Law and Severability.  This
Agreement and the rights and obligations of the parties hereto shall be governed
and construed in accordance with the laws of the State of Georgia.  If any
provision hereof is unenforceable or is held to be unenforceable, such provision
shall be fully severable, and this document and its terms shall be construed and
enforced as if such unenforceable provision had never comprised a part hereof,
the remaining provisions hereof shall remain in full force and effect, and the
court or tribunal construing the provisions shall add as a part hereof a
provision as similar in terms and effect to such unenforceable provision as may
be enforceable, in lieu of the unenforceable provision.

 

This is the entire agreement between the Company and me.  It supersedes and
invalidates any previous agreements or contracts.  No representations,
inducements, promises or agreements, oral or otherwise, which are not in this
Agreement shall be of any force or effect.  If any provision in this Agreement
is found to be unenforceable, all other provisions will remain fully
enforceable.

 

(8)                                 Acknowledgment. Limited Revocation Rights,
and Effective Date.

 

I HAVE CAREFULLY READ THIS RELEASE AND ACKNOWLEDGE THAT IT CONSTITUTES A GENERAL
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS AGAINST THE COMPANY, INCLUDING CLAIMS
UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT.  I HAVE BEEN ENCOURAGED AND
ADVISED IN WRITING TO SEEK ADVICE FROM ANYONE OF MY CHOOSING REGARDING THIS
AGREEMENT, INCLUDING MY ATTORNEY, ACCOUNTANT OR TAX ADVISOR. PRIOR TO SIGNING
THIS AGREEMENT, I HAVE BEEN GIVEN THE OPPORTUNITY AND SUFFICIENT TIME TO SEEK
SUCH ADVICE AND I FULLY UNDERSTAND THE MEANING AND CONTENTS OF THIS AGREEMENT.

 

I UNDERSTAND THAT I MAY TAKE UP TO FORTY-FIVE (45) CALENDAR DAYS TO CONSIDER
WHETHER OR NOT I DESIRE TO ENTER INTO THIS AGREEMENT. I WAS NOT COERCED,
THREATENED OR OTHERWISE FORCED TO SIGN THIS AGREEMENT. I HAVE MADE MY CHOICE TO
SIGN THIS AGREEMENT VOLUNTARILY AND OF MY OWN FREE WILL AND WITH THE FULL INTENT
OF RELEASING THE COMPANY FROM ALL SUCH CLAIMS.  IF I SIGN THIS AGREEMENT BEFORE
EXPIRATION OF THE FORTY-FIVE (45) DAY REVIEW PERIOD, I HAVE DONE SO OF MY OWN
CHOICE, FREELY, AND WITHOUT COERCION.

 

5

--------------------------------------------------------------------------------


Table of Contents

 

I understand that I may revoke this Agreement at any time during the seven
(7) calendar day period after I sign and deliver this Agreement to the Company.
If I revoke this Agreement, I must do so in writing delivered to
                 [Insert name and contact information of appropriate Company
personnel]. I understand that this Agreement is not effective until the
expiration of this seven (7) calendar day revocation period (the “Effective
Date”). I understand that upon-the expiration of such seven (7) calendar day
revocation period this entire Agreement will be binding upon me and will be
irrevocable.  However, if I revoke this Agreement within such seven (7) day
period, no Benefits will be payable to me under the Plan.

 

I UNDERSTAND THAT BY SIGNING THIS AGREEMENT I AM GIVING UP RIGHTS I MAY HAVE.  I
UNDERSTAND I DO NOT HAVE TO SIGN THIS AGREEMENT.

 

IN WITNESS WHEREOF, the undersigned hereby executes this Agreement this
           day of                         , 20      .

 

Sworn to and subscribed before me,

 

EMPLOYEE’S SIGNATURE

 

 

 

 

 

 

NOTARY PUBLIC

 

EMPLOYEE’S PRINTED NAME

 

 

 

My Commission Expires:

 

 

 

 

 

 

 

 

 

 

*EMPLOYEE’S DAYTIME PHONE

 

--------------------------------------------------------------------------------

*Please provide us with a daytime telephone number where we may reach you in
order to discuss and assist you with the completion of the necessary forms
associated with your other benefit plans.

 

Witnessed, Acknowledged and Accepted by a representative of the Administrator of
the Mirant Services Severance Pay Plan.

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

 

6

--------------------------------------------------------------------------------


Table of Contents

 

Appendix C

 

RRI ENERGY, INC.

STANDARD SEVERANCE PLAN

 

Effective October 1, 2009

 

--------------------------------------------------------------------------------


Table of Contents

 

TABLE OF CONTENTS

 

1.

Purpose of the Plan

1

2.

Definitions

1

3.

Participation

4

 

(a)

Eligible Employees

4

 

(b)

Participants

4

4.

Disqualifying Events

4

5.

Cash Severance Benefit

5

6.

Continuation of Other Benefits

6

 

(a)

COBRA Benefits

6

 

(b)

All Other Benefit Plans or Programs

6

7.

Confidential and Proprietary Business Information & Nonsolicitation Obligations

6

8.

Unemployment; Taxes

6

9.

When the Severance Benefits Will be Paid

6

10.

Repayment Requirement

7

11.

Non-Assignment of Severance Benefits

7

12.

Administration of the Plan

7

 

Appointment of Benefits Committee

7

 

Benefits Committee Powers and Duties

7

 

Standard of Care

8

 

Employers to Supply Information

8

13.

Plan Amendment and Termination

8

14.

Claims and Appeal Procedures

9

15.

Employee Rights

10

 

Receive Information About Your Plan and Benefits

10

 

Prudent Actions by Plan Fiduciaries

11

 

Enforce Your Rights

11

 

Assistance with Your Questions

11

16.

Plan Document Controls

12

17.

Controlling Law

12

18.

General Information

12

 

i

--------------------------------------------------------------------------------


Table of Contents

 

RRI ENERGY, INC.

STANDARD SEVERANCE PLAN

 

Effective October 1, 2009

 

SUMMARY PLAN DESCRIPTION AND PLAN DOCUMENT

 

1.                                      Purpose of the Plan

 

The purposes of the Plan are as follows:

 

To make Severance Benefits available to certain Eligible Employees (as defined
below) that will financially assist with their transition following certain
terminations of employment from RRI Energy, Inc., its affiliates and
subsidiaries, or its successors while the Plan is in effect; and

 

To resolve any possible claims arising out of employment, including its
termination, by providing such employees with Severance Benefits in return for a
Waiver and Release from liability.

 

If an employee qualifies for a benefit under this Plan, payments under this Plan
are voluntary on the part of the employer, and are not required by any legal
obligation.

 

This Plan represents an amendment and restatement of all prior severance plans,
practices or policies (other than individual contracts or collective bargaining
agreements providing for severance benefits) in effect with the Company or an
Affiliate as of the effective time hereof with respect to Employees (as defined
below). All such prior severance plans, practices and policies are hereby
superseded by this Plan, discontinued and terminated with respect to Employees.

 

2.                                      Definitions

 

As used in this Plan, the following terms shall have the following meanings (and
the singular includes the plural, unless the context clearly indicates
otherwise):

 

Affiliate:  Each corporation, partnership or other business entity which is 50%
or more owned, directly or indirectly, by RRI Energy, Inc.

 

AICP:  The Company’s Annual Incentive Compensation Plan, as in effect from time
to time or any similar successor plan adopted by the Company.

 

Base Compensation:  The Employee’s annual base salary or annualized base rate of
pay, excluding bonuses, commissions, incentives, overtime or any other
compensation.

 

Benefits Committee:  The Benefits Committee appointed by the Board of Directors
pursuant to Section 12 of the Plan.

 

1

--------------------------------------------------------------------------------


Table of Contents

 

Cause:  Termination from employment, as determined in the sole discretion of the
Company, due to unacceptable performance, failure to perform, misconduct,
negligence, dishonesty, excessive absenteeism, acts detrimental or destructive
to the Company or its Affiliates, employees or property, or any violation of the
policies of the Company or its Affiliates. This definition applies to this Plan
only and is not meant to define the legal grounds for a termination for cause.
Use of the term in this Plan does not change or modify any employee’s at-will
status.

 

COBRA:  The Consolidated Omnibus Budget Reconciliation Act of 1985 as amended
from time to time, currently embodied in Internal Revenue Code Section 4980B,
which provides for continuation of group health plan coverage in certain
circumstances.

 

Company:  RRI Energy, Inc., a Delaware corporation, and any successor to RRI
Energy, Inc.

 

Comparable Employment:  Employment with an Employer, any Affiliate, an
Outsourced Employer or a Divested Employer that (i) provides Base Compensation
plus target bonus opportunity of not less than 90 percent of the Employee’s Base
Compensation plus target AICP as of the Notice Date, and (ii) is at a location
that is not more than 50 miles from the principal place of employment for the
Employee on the Employee’s Notice Date.  In the event that the bonus structure
of the potential new Employer, Affiliate, Outsourced Employer, or Divested
Employer differs from the AICP structure in such a manner as to render
comparison of target bonus opportunities infeasible, the Company, in its sole
discretion, will determine whether the employment offer constitutes “Comparable
Employment” under this Plan.

 

Disability:  Disability within the meaning of the Company’s Long Term Disability
Plan.

 

Divested Employer:  (i) a division, subsidiary, venture or partnership, or other
business segment of the Company or an Affiliate of the Company, which has been
or is proposed to be divested, or (ii) the proposed or actual purchaser or
acquirer thereof, by reason of ownership or acquisition of stock, assets or
otherwise, and includes any Affiliate of such Divested Employer.

 

Effective Date:  October 1, 2009.

 

Eligible Employee:  An Employee described in Section 3(a).

 

Employee:  Any person who:  (1) is designated on the employment records of an
Employer as an active, regular (not designated temporary or contractor),
full-time or part-time employee of the Employer; (2) is classified on the
Employer’s records as being in a compensation Market Reference Zone within one
of the following ranges:  N103-N118, E203-E214,C203-C214 or P503 (or their
equivalents should the Company change nomenclature); and (3) if employed by an
Employer before October 1, 2009, did not have Base Compensation of $150,000 or
more as of October 1, 2009.

 

Employer:  The Company and any Affiliate of the Company that carries employees
on its payroll.

 

ERISA:  The Employee Retirement Income Security Act of 1974, as amended.

 

2

--------------------------------------------------------------------------------


Table of Contents

 

Notice:  A written notice provided to an Employee which states that the
employment of the Employee will be terminated and that the Employee is eligible
for participation in this Plan.

 

Notice Date:  The date on which an Employee receives a Notice.

 

Outsourced Employer:  A third-party service provider to whom the Company has
outsourced business functions or services.

 

Participant:  An Eligible Employee who meets the requirements set forth in
Section 3(b) of this Plan.

 

Plan:  This, the RRI Energy, Inc. Standard Severance Plan.

 

Plan Administrator:  The Benefits Committee appointed by the Board of Directors
of RRI Energy, Inc.

 

Service:  Except for purposes of Section 5(a), Service shall be determined
according to procedures established by the Benefits Committee. For the purposes
of Section 5(a), Service for an Employee who is employed by an Employer will be
as reflected in the employment records of the Employer or Company, and will
ordinarily include continuous time of employment with such Employer or Affiliate
(including service with an acquired entity if provided for in the documentation
relating to the transaction) and continuous time of employment without any break
in service with a predecessor of the Employer or Company.  In the event of any
ambiguity or inconsistency in the Company’s records or this Paragraph with
regard to determining Service, the Company, in its sole discretion, will
determine the Employee’s Service date for purposes of this Plan. Subject
thereto, for purposes of Section 5(a), less than six months of Service shall not
constitute a year of Service, and six months or more of Service shall constitute
a full year of Service (except in the event an Employee has a total of less than
six months of Service, in which case the Employee shall be deemed to have one
year of Service).

 

Severance Benefits:  Benefits described in Sections 5, 6(a) and 6(b) below.

 

Termination Date:  The last day on which an Employee is carried on the payroll
of an Employer.

 

Waiver and Release, or Waiver and Release Agreement:  The legal document in
which an Employee, in exchange for Severance Benefits under the Plan, among
other things, releases the Company and all of the Affiliates, their directors,
officers, employees and agents, their employee benefit plans, and the
fiduciaries and agents of said plans, and all other entities and persons set
forth in the Waiver and Release, from liability and damages in any way related
to the Employee’s employment with or separation from employment with the Company
or any of its Affiliates. The Company may include other matters in the Waiver
and Release Agreement, as the Company determines in its sole discretion,
including, but not limited to, the provisions of Section 7.

 

Weekly Base Compensation:  The Employee’s Base Compensation, as of his or her
Notice Date, divided by 52.

 

3

--------------------------------------------------------------------------------


Table of Contents

 

3.                                      Participation

 

(a)                                 Eligible Employees

 

An Employee shall be eligible to become a Participant in the Plan and receive
Severance Benefits only if the Employee receives a Notice and the Employee’s
employment with his or her Employer and all Affiliates is involuntarily
terminated by the Employee’s Employer for reasons other than resignation, death,
Disability or Cause. Except as otherwise provided herein, Employees who meet the
requirements in the preceding sentence are referred to as “Eligible Employees.”

 

Each Employee who receives a Notice shall be given a form of Waiver and Release
and, if part of a group termination, a listing of the job titles and ages of all
individuals eligible or selected to become Participants and the ages and job
titles of all individuals in the same job classification or organizational unit
who are not eligible or selected to become Participants.

 

Notwithstanding any other provision herein, (i) an Employee who is entitled to
receive any other form of severance-related remuneration in connection with his
or her termination of employment, whether by plan, policy, contract, agreement,
or otherwise, shall not be an Eligible Employee or become a Participant in the
Plan and shall not be entitled to receive any benefit hereunder, and (ii) no
Employee who is covered by a collective bargaining agreement shall be an
Eligible Employee or a Participant in the Plan, unless eligibility and
participation in the Plan have been specifically agreed to as part of the
collective bargaining agreement.

 

(b)                                 Participants

 

In order to become a Participant, an Eligible Employee must meet the following
requirements: (a) on or after (not before) the Employee’s Termination Date, the
Employee must execute (and return to the Plan Administrator or the person
designated by the Plan Administrator) the Waiver and Release, (b) the Waiver and
Release must be executed and returned no later than 5:30 p.m. central time on
the 46th day following the later of (i) the date that the Employee receives the
Plan and Waiver and Release or (ii) the Employee’s Termination Date, (c) the
Employee must not revoke his or her Waiver and Release within 7 days after the
Employee’s executed Waiver and Release is received by the Company, and (d) the
Employee must not be disqualified from receiving Severance Benefits pursuant to
the provisions of Section 4 below. In all cases, the Employee must be given at
least 45 days to consider whether to participate in the Plan and whether to
execute the Waiver and Release. Each Eligible Employee is hereby advised to
consult an attorney before signing a Waiver and Release.

 

4.                                      Disqualifying Events

 

NO Severance Benefits will be paid to an Eligible Employee who otherwise
qualifies as a Participant if:

 

(a)                                 the Employee (i) terminates employment prior
to the Termination Date due to resignation,

 

4

--------------------------------------------------------------------------------


Table of Contents

 

death, Disability or Cause, or (ii) fails to continue to perform the duties of
his or her employment through the Termination Date;

 

(b)                                 this Plan is terminated or is amended in a
way that makes the Employee ineligible before the Employee has returned an
executed Waiver and Release as described in Section 3(b) above and has otherwise
met all of the requirements for Severance Benefits hereunder;

 

(c)                                  the Employee fails to return all property
and materials of his employer to his or her supervisor or other appropriate
employer representative as of his or her Termination Date or as otherwise
mutually agreed;

 

(d)                                 the Employee is offered Comparable
Employment before his or her Termination Date;

 

(e)                                  the Employee accepts any offer of
employment (whether or not Comparable Employment) with the Company, an
Affiliate, a Divested Employer or an Outsourced Employer before his or her
Termination Date;

 

(f)                                   the Employee is entitled to any severance
or other benefit due to his or her termination by an employment agreement or
other severance program, plan, policy, contract, agreement or otherwise with his
or her Employer;

 

(g)                                  the Employee fails to return the executed
Waiver and Release by 5:30 p.m. central time on the 46th day following the date
the Employee receives the Plan and Waiver and Release; or

 

(h)                                 the Employee revokes his or her Waiver and
Release within 7 days after the Employee’s executed Waiver and Release is
received by the Company

 

5.                                      Cash Severance Benefit

 

(a)                                 An Eligible Employee who qualifies as a
Participant under Section 3 shall be entitled to a lump-sum cash Severance
Benefit in an amount equal to three weeks of the Participant’s Weekly Base
Compensation multiplied by the number of full years of Service credited to the
Participant, provided that such cash Severance Benefit shall not be less than 12
weeks of Weekly Base Compensation nor more than 52 weeks of Weekly Base
Compensation.

 

(b)                                 In addition, an Eligible Employee who
qualifies as a Participant under Section 3 may also be entitled to a benefit
under subsection (i) or (ii), as applicable:

 

(i)                                     A Participant who is employed during the
current calendar year shall be entitled to an additional lump-sum cash Severance
Benefit in an amount equal to such Participant’s target award under the AICP, if
any, prorated based on the number of days the Participant is employed in the
calendar year of his or her Termination Date.

 

(ii)                                  A Participant whose Termination Date
occurs before the date on which awards under the AICP are paid out for the prior
calendar year, or the date on which the Company announces that awards under the
AICP for the prior calendar year will not be paid, shall be entitled to an
additional lump-sum cash Severance Benefit in an amount equal to such

 

5

--------------------------------------------------------------------------------


Table of Contents

 

Participant’s target award under the AICP, if any, prorated based on the number
of days the Participant is employed in the calendar year prior to his or her
Termination Date.

 

(iii)                               Notwithstanding the foregoing, any
prepayments, partial payments or any other payments related to AICP for the
current or prior calendar year shall be deducted from the amount calculated
under this Section 5.

 

6.                                      Continuation of Other Benefits

 

In addition to the cash Severance Benefit, a Participant shall be entitled to
the following benefits:

 

(a)                                 COBRA Benefits

 

For the applicable period required by COBRA, a Participant may be entitled to
continue the medical, dental and vision plan coverage in effect for active
employees when terminated, if the Participant is eligible for and timely elects
continuation of such coverage in accordance with COBRA. Such benefits shall be
governed by and subject to (i) the terms and conditions of the plan documents
providing such benefits, including the reservation of the right to amend or
terminate such benefits under those plan documents at any time, and (ii) the
provisions of COBRA. The period of coverage provided under this section shall
constitute continuation coverage required by COBRA.

 

(b)                                 All Other Benefit Plans or Programs

 

Upon termination of employment, a Participant’s rights under any benefit or
compensation plan or program not specifically provided for in Section 6 are
controlled by the terms and conditions of any such plan or program in which the
Participant participated, or was covered by, during his employment with an
Employer.

 

7.                                      Confidential and Proprietary Business
Information & Nonsolicitation Obligations

 

Notwithstanding any provision of this Plan to the contrary, a Participant’s
entitlement to the benefits provided for under this Plan shall be fully subject
to the provisions of the Waiver and Release regarding confidential and
proprietary business information and non-solicitation, and the Company and the
Affiliates shall be entitled to take all actions specified in the Waiver and
Release with respect to an Employee who fails to comply with those provisions.

 

8.                                      Unemployment; Taxes

 

Payments under this Plan will not be reduced because of any unemployment
benefits a Participant may be eligible to receive under applicable federal or
state unemployment laws. Any required income tax withholding and FICA (Social
Security) taxes shall be deducted from any benefit paid under the Plan.

 

9.                                      When the Severance Benefits Will be Paid

 

Within 30 days following the date that Participant’s executed Waiver and Release
has been

 

6

--------------------------------------------------------------------------------


Table of Contents

 

received by the Company and the 7-day revocation period has expired without a
revocation, the Participant’s cash Severance Benefit described in Section 5 will
be paid to the Participant in a single lump sum. Participants receiving
Severance Benefits shall not be considered employees of the Company or any
Affiliate for any purpose after their Termination Dates, nor shall any Severance
Benefits be considered for purposes of computing benefits under or making
contributions to any employee benefit plan maintained by the Company or any
Affiliate.

 

If a Participant dies after his or her Termination Date and after executing the
Waiver and Release (without having timely revoked it) but before receiving his
or her cash Severance Benefit, any cash Severance Benefit will instead be paid
(a) to the Participant’s beneficiary (or beneficiaries) designated under the
Employer’s Life Insurance Plan covering the employee on his or her Termination
Date, if such beneficiary is living, or if none is so designated or living,
(b) to the executor of the Participant’s estate, in a lump sum as soon as
practicable after the date of death.

 

Payments of other benefits described in Section 6 will be in accordance with the
provisions of the governing plan documents and the applicable policies of the
Company and the Affiliates.

 

10.                               Repayment Requirement

 

In the event a Participant who has received benefits under this Plan is rehired
by the Company or any Affiliate within six (6) months after his or her
Termination Date, such individual must repay the amount received under Section 5
of this Plan less an amount equal to the individual’s weekly salary or wages on
his or her Termination Date for the number of weeks (or portion thereof) between
his or her Termination Date and re-hire date.

 

11.                               Non-Assignment of Severance Benefits

 

No benefit under this Plan shall be subject to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge, voluntary or involuntary,
by operation of law or otherwise, and any attempt at such a transaction shall be
void. Also, no benefit under this Plan shall be liable for or subject to the
debts, contracts, liabilities, engagements or torts of the person entitled to
it.

 

12.                               Administration of the Plan

 

Appointment of Benefits Committee.  The general administration of the Plan shall
be vested in the Benefits Committee appointed by the Board of Directors of the
Company. For purposes of ERISA, the Benefits Committee shall be the Plan
“administrator” and shall be the “named fiduciary” with respect to the general
administration of the Plan.

 

Benefits Committee Powers and Duties.  The Benefits Committee shall supervise
the administration and enforcement of the Plan according to the terms and
provisions hereof and shall have the sole discretionary authority and all powers
necessary to accomplish these purposes, including, but not by way of limitation,
the right, power, authority and duty

 

(a)                                 to make rules, regulations and procedures
for the administration of the Plan which are not inconsistent with the terms and
provisions hereof, provided such rules, regulations and procedures are evidenced
in writing and copies thereof are delivered to the Company;

 

7

--------------------------------------------------------------------------------


Table of Contents

 

(b)                                 to construe and interpret all terms,
provisions, conditions and limitations of the Plan;

 

(c)                                  to correct any defect, supply any omission,
construe any ambiguous or uncertain provisions, or reconcile any inconsistency
that may appear in the Plan, in such manner and to such extent as it shall deem
expedient to carry the Plan into effect;

 

(d)                                 to employ and compensate such accountants,
attorneys and other agents and employees as the Benefits Committee may deem
necessary or advisable in the proper and efficient administration of the Plan;

 

(e)                                  to determine all questions relating to
eligibility;

 

(f)                                   to determine the amount, manner and time
of payment of any benefits hereunder and to prescribe procedures to be followed
by distributees in obtaining benefits;

 

(g)                                  to prepare, file and distribute, in such
manner as the Benefits Committee determines to be appropriate, such information
and material as is required by the reporting and disclosure requirements of the
Act;

 

(h)                                 to make a determination as to the right of
any person to receive a benefit under the Plan;

 

Standard of Care.  In administering the Plan, the Benefits Committee shall
discharge its duties solely in the interest of the participants and
beneficiaries and with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent man acting in a like capacity and
familiar with such matters would use in the conduct of an enterprise of a like
character and with like aims.

 

Employers to Supply Information.  Each Employer shall supply full and timely
information to the Benefits Committee relating to participants and such
pertinent facts as the Benefits Committee may require. When making a
determination in connection with the Plan, the Benefits Committee shall be
entitled to rely upon the aforesaid information furnished by the Employers.

 

13.                             Plan Amendment and Termination

 

Provided it does not result in material cost to the Company, the Chairman of the
Board of Directors of the Company may at any time amend this Plan. In all other
circumstances, the Compensation Committee of the Board of Directors may at any
time amend or terminate this Plan. Any amendment or termination shall be set out
in an instrument in writing and executed by an appropriate officer of the
Company. Notwithstanding anything in the foregoing to the contrary, the benefits
under this Plan payable to a Participant who has returned (and has not
thereafter revoked) a signed Waiver and Release and has otherwise met all of the
requirements for Severance Benefits hereunder (other than the expiration of the
Waiver and Release revocation period) before the Plan is amended or terminated
shall not be adversely affected by an amendment or the termination of this Plan.

 

8

--------------------------------------------------------------------------------


Table of Contents

 

14.                             Claims and Appeal Procedures

 

(a)                                 Claims for benefits under the Plan shall be
made in writing to the Company.

 

(b)                                 If a claim for benefits is wholly or
partially denied, the Company shall notify the claimant of the Plan’s adverse
benefit determination within a reasonable period of time, but not later than 90
days after receipt of the claim by the plan, unless the Company determines that
special circumstances require an extension of time for processing the claim. If
the Company determines that an extension of time for processing is required,
written notice of the extension shall be furnished to the claimant prior to the
termination of the initial 90-day period. In no event shall such extension
exceed a period of 90 days from the end of such initial period. The extension
notice shall indicate the special circumstances requiring an extension of time
and the date by which the Plan expects to render the benefit determination. The
period of time within which a benefit determination is required to be made shall
begin at the time a claim is filed in accordance with the reasonable procedures
established by the Benefits Committee, without regard to whether all the
information necessary to make a benefit determination accompanies the filing.

 

(c)                                  The Company shall provide a claimant with
written or electronic notification of any adverse benefit determination. Any
electronic notification shall comply with the standards imposed by 29 CFR
2520.104b-l(c)(l)(i), (iii), and (iv). The notification shall set forth, in a
manner calculated to be understood by the claimant: (i) The specific reason or
reasons for the adverse determination; (ii) Reference to the specific plan
provisions on which the determination is based; (iii) A description of any
additional material or information necessary for the claimant to perfect the
claim and an explanation of why such material or information is necessary;
(iv) A description of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the claimant’s right to
bring a civil action under section 502(a) of the Employee Retirement Income
Security Act of 1974, as amended (the “Act”) following an adverse benefit
determination on review. Such notification shall provide the claimant the
opportunity to submit written comments, documents, records, and other
information relating to the claim for benefits. The claimant shall be provided,
upon request and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the claimant’s claim for
benefits. A document, record, or other information shall be considered
“relevant” to a claimant’s claim if such document, record, or other information
(i) was relied upon in making the benefit determination; (ii) was submitted,
considered, or generated in the course of making the benefit determination,
without regard to whether such document, record, or other information was relied
upon in making the benefit determination; or (iii) demonstrates compliance with
the administrative processes and safeguards established by the Benefits
Committee to ensure and to verify that benefit claim determinations are made in
accordance with governing plan documents and that, where appropriate, the plan
provisions have been applied consistently with respect to similarly situated
claimants.

 

(d)                                 Within sixty (60) days of the receipt by the
claimant of written or permitted electronic notification of an adverse benefit
determination, the claimant may file a written request with the Plan’s Benefits
Committee that it conduct a full and fair review of the denial of the claimant’s
claim for benefits. A review by the Benefits Committee shall take into

 

9

--------------------------------------------------------------------------------


Table of Contents

 

account all comments, documents, records, and other information submitted by the
claimant relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination. The period of time
within which a benefit determination on review is required to be made shall
begin at the time an appeal is filed in accordance with the reasonable
procedures established by the Benefits Committee, without regard to whether all
the information necessary to make a benefit determination on review accompanies
the filing. In the event that a period of time is extended due to a claimant’s
failure to submit information necessary to decide a claim, the period for making
the benefit determination on review shall be tolled from the date on which the
notification of the extension is sent to the claimant until the date on which
the claimant responds to the request for additional information.

 

(e)                                  The Benefits Committee shall notify a
claimant in accordance with paragraph (f) of this Section 14 of the Benefits
Committee’s benefit determination on review of a claimant’s appeal of an adverse
benefit determination within a reasonable period of time, but not later than 60
days after receipt of the claimant’s request for review by the Benefits
Committee, unless the Benefits Committee determines that special circumstances
(such as the need to hold a hearing, if the Plan’s procedures provide for a
hearing) require an extension of time for processing the claim. If the Benefits
Committee determines that an extension of time for processing is required,
written notice of the extension shall be furnished to the claimant prior to the
termination of the initial 60-day period. In no event shall such extension
exceed a period of 60 days from the end of the initial period. The extension
notice shall indicate the special circumstances requiring an extension of time
and the date by which the plan expects to render the determination on review.

 

(f)                                   The Benefits Committee shall notify the
claimant of the benefit determination as soon as possible, but not later than 5
days after the benefit determination is made with written or electronic
notification of the Benefits Committee’s benefit determination of the claimant’s
appeal of the benefit denial. Any electronic notification shall comply with the
standards imposed by 29 CFR 2520.104b-l(c)(I)(i), (iii), and (iv). In the case
of an adverse benefit determination, the notification shall set forth, in a
manner calculated to be understood by the claimant: (1) The specific reason or
reasons for the adverse determination; (2) Reference to the specific plan
provisions on which the benefit determination is based; (3) A statement that the
claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the claimant’s claim for benefits; and (4) a statement of the claimant’s
right to bring an action under section 502(a) of the Act.

 

15.                             Employee Rights

 

As a potential participant in the Plan, you are entitled to certain rights and
protections under the Employee Retirement Income Security Act of 1974 (ERISA).
ERISA provides that all plan participants under ERISA plans (like this Plan)
shall be entitled to:

 

Receive Information About Your Plan and Benefits

Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan,
including (when applicable) insurance contracts

 

10

--------------------------------------------------------------------------------


Table of Contents

 

and a copy of the latest annual report (Form 5500 Series) filed by the Plan with
the U.S. Department of Labor and available at the Public Disclosure Room of the
Employee Benefits Security Administration.

 

Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, including (when applicable) insurance
contracts, and copies of the latest annual report (Form 5500 Series) and updated
summary plan description. The Plan Administrator may make a reasonable charge
for the copies.

 

Receive a summary of the Plan’s annual financial report. The Plan Administrator
is required by law to furnish each Participant with a copy of this summary
annual report.

 

Prudent Actions by Plan Fiduciaries

In addition to creating rights for Plan Participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who have administrative discretion in the administration of your
Plan, called “fiduciaries” of the Plan, have a duty to do so prudently and in
the interest of you and other Plan Participants and beneficiaries. No one,
including your employer or any other person, may fire you or otherwise
discriminate against you in any way to prevent you from obtaining a Plan benefit
or exercising your rights under ERISA.

 

Enforce Your Rights

If your claim for a Plan benefit is denied or ignored, in whole or in part, you
have a right to know why this was done, to obtain copies of documents relating
to the decision without charge, and to appeal any denial, all within certain
time schedules.

 

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan Administrator and do not receive them within 30 days, you may file
suit in a Federal court. In such a case, the court may require the Plan
Administrator to provide the materials and pay you up to $110 a day until you
receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator. If you have a claim for benefits
which is denied or ignored, in whole or in part, you may file suit in a state or
Federal court. In addition, if you disagree with the Plan’s decision or lack
thereof concerning the qualified status of a domestic relations order or a
medical child support order, you may file suit in Federal court. If it should
happen that Plan fiduciaries misuse the plan’s money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a Federal court. The court
will decide who should pay court costs and legal fees. If you are successful the
court may order the person you have sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees, for example, if it
finds your claim is frivolous.

 

Assistance with Your Questions

If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C.

 

11

--------------------------------------------------------------------------------


Table of Contents

 

20210. You may also obtain certain publications about your rights and
responsibilities under ERISA by calling the publications hotline of the Employee
Benefits Security Administration.

 

16.                             Plan Document Controls

 

In the event of any inconsistency between this Plan document and any other
communication regarding this Plan, this Plan document controls.

 

17.                             Controlling Law

 

This Plan is an employee welfare benefit plan under ERISA. This Plan and the
Waiver and Release shall be interpreted under ERISA and the laws of the State of
Texas, without reference to any conflicts of law principles thereof that would
require the application of the laws of another jurisdiction, to the extent that
state law is applicable.

 

18.                             General Information

 

(a)                                 Plan Sponsor:  RRI Energy, Inc. P.O. Box
3795, Houston, Texas 77253; (832) 357-3000.

 

(b)           Employer Identification Number of Plan Sponsor:  76-0655566.

 

(c)           Plan Number:  525.

 

(d)                                 Plan Year:  The plan year for reporting to
governmental agencies and employees shall be the calendar year.

 

(e)                                  Plan Administrator:  The Benefits
Committee, RRI Energy, Inc., P.O. Box 3795, Houston, Texas 77253; (832)
357-3000.

 

(f)                                   The Plan Administrator is responsible for
the operation and administration of the Plan. The Plan Administrator is
authorized to construe and interpret the Plan, and its decisions shall be final
and binding. The Plan Administrator shall make all reports and disclosures
required by law.

 

(g)                                  Agent for Service of Legal Process:  The
Benefits Committee, RRI Energy, Inc., ATTN: Secretary, P.O. Box 3795, Houston,
Texas 77253, is the agent for service of legal process.

 

(h)                                 Plan Original Effective Date:  January 1,
2003. The RRI Energy, Inc. Standard Severance Plan was originally established as
the Reliant Resources, Inc. (later, Reliant Energy, Inc., and then RRI
Energy, Inc.) 2003 Involuntary Severance Benefits Plan For Employees with Annual
Base Pay Less Than $150,000 effective January 1, 2003. It was amended effective
August 7, 2003, January 9, 2004, June 1, 2004 and May 2, 2009. It is being
amended and restated effective October 1, 2009 to change the eligibility
criteria for the Plan, change the Plan’s name and to make certain additional
changes in the Plan’s design.

 

(i)                                     Source of Benefits:  Payments due under
this Plan shall be made by the Company or an Affiliate designated by the Company
from the paying company’s general assets.

 

12

--------------------------------------------------------------------------------


Table of Contents

 

IN WITNESS WHEREOF, RRI Energy, Inc. has executed these presents as evidenced by
the signature of its officer affixed hereto, in a number of copies, all of which
shall constitute but one and the same instrument, which may be sufficiently
evidenced by any executed copy hereof, this 30th day of September, 2009.

 

 

RRI ENERGY, INC.

 

 

 

 

 

By:

/s/ Steven L. Miller

 

 

Steven L. Miller

 

 

Chairman of the Board

 

13

--------------------------------------------------------------------------------


Table of Contents

 

Appendix D

 

RRI ENERGY, INC.

SEVERANCE PLAN FOR

MARKET REFERENCE ZONES

E215 AND ABOVE AND C215 AND ABOVE

 

Effective October 1, 2009

 

--------------------------------------------------------------------------------


Table of Contents

 

TABLE OF CONTENTS

 

1.

Purpose of the Plan

1

2.

Definitions

1

3.

Participation

4

 

(a)

Eligible Employees

4

 

(b)

Participants

4

4.

Disqualifying Events

5

5.

Cash Severance Benefit

5

6.

Continuation of Other Benefits

6

 

(a)

COBRA Benefits

6

 

(b)

All Other Benefit Plans or Programs

6

7.

Confidential and Proprietary Business Information & Nonsolicitation Obligations

6

8.

Unemployment; Taxes

6

9.

When the Severance Benefits Will be Paid

7

10.

Repayment Requirement

7

11.

Non-Assignment of Severance Benefits

7

12.

Administration of the Plan

7

 

Appointment of Benefits Committee

7

 

Benefits Committee Powers and Duties

7

 

Standard of Care

8

 

Employers to Supply Information

8

13.

Plan Amendment and Termination

8

14.

Claims and Appeal Procedures

9

15.

Employee Rights

11

 

Receive Information About Your Plan and Benefits

11

 

Prudent Actions by Plan Fiduciaries

11

 

Enforce Your Rights

11

 

Assistance with Your Questions

12

16.

Plan Document Controls

12

17.

Controlling Law

12

18.

General Information

12

 

i

--------------------------------------------------------------------------------


Table of Contents

 

RRI ENERGY, INC.

 SEVERANCE PLAN FOR MARKET REFERENCE ZONES

E215 AND ABOVE AND C215 AND ABOVE

 

Effective October 1, 2009

 

SUMMARY PLAN DESCRIPTION AND PLAN DOCUMENT

 

1.                                      Purpose of the Plan

 

The purposes of the Plan are as follows:

 

To make Severance Benefits available to certain Eligible Employees (as defined
below) that will financially assist with their transition following certain
terminations of employment from RRI Energy, Inc., its affiliates and
subsidiaries, or its successors while the Plan is in effect; and

 

To resolve any possible claims arising out of employment, including its
termination, by providing such employees with Severance Benefits in return for a
Waiver and Release from liability.

 

If an employee qualifies for a benefit under this Plan, payments under this Plan
are voluntary on the part of the employer, and are not required by any legal
obligation.

 

This Plan represents an amendment and restatement of all prior severance plans,
practices or policies (other than individual contracts or collective bargaining
agreements providing for severance benefits) in effect with the Company or an
Affiliate as of the effective time hereof with respect to Employees (as defined
below). All such prior severance plans, practices and policies are hereby
superseded by this Plan, discontinued and terminated with respect to Employees.

 

2.                                      Definitions

 

As used in this Plan, the following terms shall have the following meanings (and
the singular includes the plural, unless the context clearly indicates
otherwise):

 

Affiliate:  Each corporation, partnership or other business entity which is 50%
or more owned, directly or indirectly, by RRI Energy, Inc.

 

AICP:  The Company’s Annual Incentive Compensation Plan, as in effect from time
to time or any similar successor plan adopted by the Company.

 

Base Compensation:  The Employee’s annual base salary or annualized base rate of
pay, excluding bonuses, commissions, incentives, overtime or any other
compensation.

 

1

--------------------------------------------------------------------------------


Table of Contents

 

Benefits Committee:  The Benefits Committee appointed by the Board of Directors
pursuant to Section 12 of the Plan.

 

Cause:  Termination from employment, as determined in the sole discretion of the
Company, due to unacceptable performance, failure to perform, misconduct,
negligence, dishonesty, excessive absenteeism, acts detrimental or destructive
to the Company or its Affiliates, employees or property, or any violation of the
policies of the Company or its Affiliates. This definition applies to this Plan
only and is not meant to define the legal grounds for a termination for cause.
Use of the term in this Plan does not change or modify any employee’s at-will
status.

 

COBRA:  The Consolidated Omnibus Budget Reconciliation Act of 1985 as amended
from time to time, currently embodied in Internal Revenue Code Section 4980B,
which provides for continuation of group health plan coverage in certain
circumstances.

 

Company:  RRI Energy, Inc., a Delaware corporation, and any successor to RRI
Energy, Inc.

 

Comparable Employment:  Employment with an Employer, any Affiliate, an
Outsourced Employer or a Divested Employer that (i) provides Base Compensation
plus target bonus opportunity of not less than 90 percent of the Employee’s Base
Compensation plus target AICP as of the Notice Date, and (ii) is at a location
that is not more than 50 miles from the principal place of employment for the
Employee on the Employee’s Notice Date.  In the event that the bonus structure
of the potential new Employer, Affiliate, Outsourced Employer, or Divested
Employer differs from the AICP structure in such a manner as to render
comparison of target bonus opportunities infeasible, the Company, in its sole
discretion, will determine whether the employment offer constitutes “Comparable
Employment” under this Plan.

 

Disability:  Disability within the meaning of the Company’s Long Term Disability
Plan.

 

Divested Employer:  (i) a division, subsidiary, venture or partnership, or other
business segment of the Company or an Affiliate of the Company, which has been
or is proposed to be divested, or (ii) the proposed or actual purchaser or
acquirer thereof, by reason of ownership or acquisition of stock, assets or
otherwise, and includes any Affiliate of such Divested Employer.

 

Effective Date:  October 1, 2009.

 

Eligible Employee:  An Employee described in Section 3(a).

 

Employee:  Any person who is designated on the employment records of an Employer
as an active, regular (not designated temporary or contractor), full-time or
part-time employee of the Employer and (i) is classified on the Employer’s
records as being in a compensation Market Reference Zone of E215 or above or
C215 or above, but less than M403 (or their equivalents should the Company
change nomenclature), or (ii) was employed by an Employer with a Base
Compensation of $150,000 or more as of October 1, 2009.

 

Employer:  The Company and any Affiliate of the Company that carries employees
on its payroll.

 

2

--------------------------------------------------------------------------------


Table of Contents

 

ERISA:  The Employee Retirement Income Security Act of 1974, as amended.

 

Notice:  A written notice provided to an Employee which states that the
employment of the Employee will be terminated and that the Employee is eligible
for participation in this Plan.

 

Notice Date:  The date on which an Employee receives a Notice.

 

Outsourced Employer:  A third-party service provider to whom the Company has
outsourced business functions or services.

 

Participant:  An Eligible Employee who meets the requirements set forth in
Section 3(b) of this Plan.

 

Plan:  This, the RRI Energy, Inc. Severance Plan for Market Reference Zones E215
and above and C215 and above.

 

Plan Administrator:  The Benefits Committee appointed by the Board of Directors
of RRI Energy, Inc.

 

Service:  Except for purposes of Section 5(a), Service shall be determined
according to procedures established by the Benefits Committee. For the purposes
of Section 5(a), Service for an Employee who is employed by an Employer will be
as reflected in the employment records of the Employer or Company, and will
ordinarily include continuous time of employment with such Employer or Affiliate
(including service with an acquired entity if provided for in the documentation
relating to the transaction) and continuous time of employment without any break
in service with a predecessor of the Employer or Company.  In the event of any
ambiguity or inconsistency in the Company’s records or this Paragraph with
regard to determining Service, the Company, in its sole discretion, will
determine the Employee’s Service date for purposes of this Plan. Subject
thereto, for purposes of Section 5(a), less than six months of Service shall not
constitute a year of Service, and six months or more of Service shall constitute
a full year of Service (except in the event an Employee has a total of less than
six months of Service, in which case the Employee shall be deemed to have one
year of Service).

 

Severance Benefits:  Benefits described in Sections 5, 6(a) and 6(b) below.

 

Termination Date:  The last day on which an Employee is carried on the payroll
of an Employer.

 

Waiver and Release, or Waiver and Release Agreement:  The legal document in
which an Employee, in exchange for Severance Benefits under the Plan, among
other things, releases the Company and all of the Affiliates, their directors,
officers, employees and agents, their employee benefit plans, and the
fiduciaries and agents of said plans, and all other entities and persons set
forth in the Waiver and Release, from liability and damages in any way related
to the Employee’s employment with or separation from employment with the Company
or any of its Affiliates. The Company may include other matters in the Waiver
and Release Agreement, as the Company determines in its sole discretion,
including, but not limited to, the provisions of Section 7.

 

3

--------------------------------------------------------------------------------


Table of Contents

 

Weekly Base Compensation:  The Employee’s Base Compensation, as of his or her
Notice Date, divided by 52.

 

3.                                      Participation

 

(a)                                 Eligible Employees

 

An Employee shall be eligible to become a Participant in the Plan and receive
Severance Benefits only if the Employee receives a Notice and the Employee’s
employment with his or her Employer and all Affiliates is involuntarily
terminated by the Employee’s Employer for reasons other than resignation, death,
Disability or Cause. Except as otherwise provided herein, Employees who meet the
requirements in the preceding sentence are referred to as “Eligible Employees.”

 

Each Employee who receives a Notice shall be given a form of Waiver and Release
and, if part of a group termination, a listing of the job titles and ages of all
individuals eligible or selected to become Participants and the ages and job
titles of all individuals in the same job classification or organizational unit
who are not eligible or selected to become Participants.

 

Notwithstanding any other provision herein, (i) an Employee who is entitled to
receive any other form of severance-related remuneration in connection with his
or her termination of employment, whether by plan, policy, contract, agreement,
or otherwise, shall not be an Eligible Employee or become a Participant in the
Plan and shall not be entitled to receive any benefit hereunder, and (ii) no
Employee who is covered by a collective bargaining agreement shall be an
Eligible Employee or a Participant in the Plan, unless eligibility and
participation in the Plan have been specifically agreed to as part of the
collective bargaining agreement.

 

(b)                                 Participants

 

In order to become a Participant, an Eligible Employee must meet the following
requirements: (a) on or after (not before) the Employee’s Termination Date, the
Employee must execute (and return to the Plan Administrator or the person
designated by the Plan Administrator) the Waiver and Release, (b) the Waiver and
Release must be executed and returned no later than 5:30 p.m. central time on
the 46th day following the later of (i) the date that the Employee receives the
Plan and Waiver and Release or (ii) the Employee’s Termination Date, (c) the
Employee must not revoke his or her Waiver and Release within 7 days after the
Employee’s executed Waiver and Release is received by the Company, and (d) the
Employee must not be disqualified from receiving Severance Benefits pursuant to
the provisions of Section 4 below. In all cases, the Employee must be given at
least 45 days to consider whether to participate in the Plan and whether to
execute the Waiver and Release. Each Eligible Employee is hereby advised to
consult an attorney before signing a Waiver and Release.

 

4

--------------------------------------------------------------------------------


Table of Contents

 

4.                                      Disqualifying Events

 

NO Severance Benefits will be paid to an Eligible Employee who otherwise
qualifies as a Participant if:

 

(a)                                 the Employee (i) terminates employment prior
to the Termination Date due to resignation, death, Disability or Cause, or
(ii) fails to continue to perform the duties of his or her employment through
the Termination Date;

 

(b)                                 this Plan is terminated or is amended in a
way that makes the Employee ineligible before the Employee has returned an
executed Waiver and Release as described in Section 3(b) above and has otherwise
met all of the requirements for Severance Benefits hereunder;

 

(c)                                  the Employee fails to return all property
and materials of his employer to his or her supervisor or other appropriate
employer representative as of his or her Termination Date or as otherwise
mutually agreed;

 

(d)                                 the Employee is offered Comparable
Employment before his or her Termination Date;

 

(e)                                  the Employee accepts any offer of
employment (whether or not Comparable Employment) with the Company, an
Affiliate, a Divested Employer or an Outsourced Employer before his or her
Termination Date;

 

(f)                                   the Employee is entitled to any severance
or other benefit due to his or her termination by an employment agreement or
other severance program, plan, policy, contract, agreement or otherwise with his
or her Employer;

 

(g)                                  the Employee fails to return the executed
Waiver and Release by 5:30 p.m. central time on the 46th day following the date
the Employee receives the Plan and Waiver and Release; or

 

(h)                                 the Employee revokes his or her Waiver and
Release within 7 days after the Employee’s executed Waiver and Release is
received by the Company

 

5.                                      Cash Severance Benefit

 

(a)                                 An Eligible Employee who qualifies as a
Participant under Section 3 shall be entitled to a lump-sum cash Severance
Benefit in an amount equal to one times Base Compensation, plus one times the
Participant’s target award under the AICP.

 

(b)                                 In addition, an Eligible Employee who
qualifies as a Participant under Section 3 may also be entitled to a benefit
under subsection (i) or (ii), as applicable:

 

(i)                                     A Participant who is employed during the
current calendar year shall be entitled to an additional lump-sum cash Severance
Benefit in an amount equal to such Participant’s target award under the AICP, if
any, prorated based on the number of days the Participant is employed in the
calendar year of his or her Termination Date.

 

5

--------------------------------------------------------------------------------


Table of Contents

 

(ii)                                  A Participant whose Termination Date
occurs before the date on which awards under the AICP are paid out for the prior
calendar year, or the date on which the Company announces that awards under the
AICP for the prior calendar year will not be paid, shall be entitled to an
additional lump-sum cash Severance Benefit in an amount equal to such
Participant’s target award under the AICP, if any, prorated based on the number
of days the Participant is employed in the calendar year prior to his or her
Termination Date.

 

(iii)                               Notwithstanding the foregoing, any
prepayments, partial payments or any other payments related to AICP for the
current or prior calendar year shall be deducted from the amount calculated
under this Section 5.

 

6.                                      Continuation of Other Benefits

 

In addition to the cash Severance Benefit, a Participant shall be entitled to
the following benefits:

 

(a)                                 COBRA Benefits

 

For the applicable period required by COBRA, a Participant may be entitled to
continue the medical, dental and vision plan coverage in effect for active
employees when terminated, if the Participant is eligible for and timely elects
continuation of such coverage in accordance with COBRA. Such benefits shall be
governed by and subject to (i) the terms and conditions of the plan documents
providing such benefits, including the reservation of the right to amend or
terminate such benefits under those plan documents at any time, and (ii) the
provisions of COBRA. The period of coverage provided under this section shall
constitute continuation coverage required by COBRA.

 

(b)                                 All Other Benefit Plans or Programs

 

Upon termination of employment, a Participant’s rights under any benefit or
compensation plan or program not specifically provided for in Section 6 are
controlled by the terms and conditions of any such plan or program in which the
Participant participated, or was covered by, during his employment with an
Employer.

 

7.                                      Confidential and Proprietary Business
Information & Nonsolicitation Obligations

 

Notwithstanding any provision of this Plan to the contrary, a Participant’s
entitlement to the benefits provided for under this Plan shall be fully subject
to the provisions of the Waiver and Release regarding confidential and
proprietary business information and non-solicitation, and the Company and the
Affiliates shall be entitled to take all actions specified in the Waiver and
Release with respect to an Employee who fails to comply with those provisions.

 

8.                                      Unemployment; Taxes

 

Payments under this Plan will not be reduced because of any unemployment
benefits a Participant may be eligible to receive under applicable federal or
state unemployment laws. Any required income tax withholding and FICA (Social
Security) taxes shall be deducted from any benefit paid under the Plan.

 

6

--------------------------------------------------------------------------------


Table of Contents

 

9.                                      When the Severance Benefits Will be Paid

 

Within 30 days following the date that Participant’s executed Waiver and Release
has been received by the Company and the 7-day revocation period has expired
without a revocation, the Participant’s cash Severance Benefit described in
Section 5 will be paid to the Participant in a single lump sum. Participants
receiving Severance Benefits shall not be considered employees of the Company or
any Affiliate for any purpose after their Termination Dates, nor shall any
Severance Benefits be considered for purposes of computing benefits under or
making contributions to any employee benefit plan maintained by the Company or
any Affiliate.

 

If a Participant dies after his or her Termination Date and after executing the
Waiver and Release (without having timely revoked it) but before receiving his
or her cash Severance Benefit, any cash Severance Benefit will instead be paid
(a) to the Participant’s beneficiary (or beneficiaries) designated under the
Employer’s Life Insurance Plan covering the employee on his or her Termination
Date, if such beneficiary is living, or if none is so designated or living,
(b) to the executor of the Participant’s estate, in a lump sum as soon as
practicable after the date of death.

 

Payments of other benefits described in Section 6 will be in accordance with the
provisions of the governing plan documents and the applicable policies of the
Company and the Affiliates.

 

10.                               Repayment Requirement

 

In the event a Participant who has received benefits under this Plan is rehired
by the Company or any Affiliate within six (6) months after his or her
Termination Date, such individual must repay the amount received under Section 5
of this Plan less an amount equal to the individual’s Weekly Base Compensation
on his or her Termination Date for the number of weeks (or portion thereof)
between his or her Termination Date and re-hire date.

 

11.                               Non-Assignment of Severance Benefits

 

No benefit under this Plan shall be subject to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge, voluntary or involuntary,
by operation of law or otherwise, and any attempt at such a transaction shall be
void. Also, no benefit under this Plan shall be liable for or subject to the
debts, contracts, liabilities, engagements or torts of the person entitled to
it.

 

12.                               Administration of the Plan

 

Appointment of Benefits Committee.  The general administration of the Plan shall
be vested in the Benefits Committee appointed by the Board of Directors of the
Company. For purposes of ERISA, the Benefits Committee shall be the Plan
“administrator” and shall be the “named fiduciary” with respect to the general
administration of the Plan.

 

Benefits Committee Powers and Duties.  The Benefits Committee shall supervise
the administration and enforcement of the Plan according to the terms and
provisions hereof and shall have the sole discretionary authority and all powers
necessary to accomplish these purposes, including, but not by way of limitation,
the right, power, authority and duty

 

7

--------------------------------------------------------------------------------


Table of Contents

 

(a)                                 to make rules, regulations and procedures
for the administration of the Plan which are not inconsistent with the terms and
provisions hereof, provided such rules, regulations and procedures are evidenced
in writing and copies thereof are delivered to the Company;

 

(b)                                 to construe and interpret all terms,
provisions, conditions and limitations of the Plan;

 

(c)                                  to correct any defect, supply any omission,
construe any ambiguous or uncertain provisions, or reconcile any inconsistency
that may appear in the Plan, in such manner and to such extent as it shall deem
expedient to carry the Plan into effect;

 

(d)                                 to employ and compensate such accountants,
attorneys and other agents and employees as the Benefits Committee may deem
necessary or advisable in the proper and efficient administration of the Plan;

 

(e)                                  to determine all questions relating to
eligibility;

 

(f)                                   to determine the amount, manner and time
of payment of any benefits hereunder and to prescribe procedures to be followed
by distributees in obtaining benefits;

 

(g)                                  to prepare, file and distribute, in such
manner as the Benefits Committee determines to be appropriate, such information
and material as is required by the reporting and disclosure requirements of the
Act;

 

(h)                                 to make a determination as to the right of
any person to receive a benefit under the Plan;

 

Standard of Care.  In administering the Plan, the Benefits Committee shall
discharge its duties solely in the interest of the participants and
beneficiaries and with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent man acting in a like capacity and
familiar with such matters would use in the conduct of an enterprise of a like
character and with like aims.

 

Employers to Supply Information.  Each Employer shall supply full and timely
information to the Benefits Committee relating to participants and such
pertinent facts as the Benefits Committee may require. When making a
determination in connection with the Plan, the Benefits Committee shall be
entitled to rely upon the aforesaid information furnished by the Employers.

 

13.                             Plan Amendment and Termination

 

Provided it does not result in material cost to the Company, the Chairman of the
Board of Directors of the Company may at any time amend this Plan. In all other
circumstances, the Compensation Committee of the Board of Directors may at any
time amend or terminate this Plan. Any amendment or termination shall be set out
in an instrument in writing and executed by an appropriate officer of the
Company. Notwithstanding anything in the foregoing to the contrary, the benefits
under this Plan payable to a Participant who has returned (and has not
thereafter revoked) a signed Waiver and Release and has otherwise met all of the
requirements for Severance Benefits hereunder (other than the expiration of the
Waiver and Release revocation period) before the Plan

 

8

--------------------------------------------------------------------------------


Table of Contents

 

is amended or terminated shall not be adversely affected by an amendment or the
termination of this Plan.

 

14.                             Claims and Appeal Procedures

 

(a)                                 Claims for benefits under the Plan shall be
made in writing to the Company.

 

(b)                                 If a claim for benefits is wholly or
partially denied, the Company shall notify the claimant of the Plan’s adverse
benefit determination within a reasonable period of time, but not later than 90
days after receipt of the claim by the plan, unless the Company determines that
special circumstances require an extension of time for processing the claim. If
the Company determines that an extension of time for processing is required,
written notice of the extension shall be furnished to the claimant prior to the
termination of the initial 90-day period. In no event shall such extension
exceed a period of 90 days from the end of such initial period. The extension
notice shall indicate the special circumstances requiring an extension of time
and the date by which the Plan expects to render the benefit determination. The
period of time within which a benefit determination is required to be made shall
begin at the time a claim is filed in accordance with the reasonable procedures
established by the Benefits Committee, without regard to whether all the
information necessary to make a benefit determination accompanies the filing.

 

(c)                                  The Company shall provide a claimant with
written or electronic notification of any adverse benefit determination. Any
electronic notification shall comply with the standards imposed by 29 CFR
2520.104b-l(c)(l)(i), (iii), and (iv). The notification shall set forth, in a
manner calculated to be understood by the claimant: (i) The specific reason or
reasons for the adverse determination; (ii) Reference to the specific plan
provisions on which the determination is based; (iii) A description of any
additional material or information necessary for the claimant to perfect the
claim and an explanation of why such material or information is necessary;
(iv) A description of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the claimant’s right to
bring a civil action under section 502(a) of the Employee Retirement Income
Security Act of 1974, as amended (the “Act”) following an adverse benefit
determination on review. Such notification shall provide the claimant the
opportunity to submit written comments, documents, records, and other
information relating to the claim for benefits. The claimant shall be provided,
upon request and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the claimant’s claim for
benefits. A document, record, or other information shall be considered
“relevant” to a claimant’s claim if such document, record, or other information
(i) was relied upon in making the benefit determination; (ii) was submitted,
considered, or generated in the course of making the benefit determination,
without regard to whether such document, record, or other information was relied
upon in making the benefit determination; or (iii) demonstrates compliance with
the administrative processes and safeguards established by the Benefits
Committee to ensure and to verify that benefit claim determinations are made in
accordance with governing plan documents and that, where appropriate, the plan
provisions have been applied consistently with respect to similarly situated
claimants.

 

9

--------------------------------------------------------------------------------


Table of Contents

 

(d)                                 Within sixty (60) days of the receipt by the
claimant of written or permitted electronic notification of an adverse benefit
determination, the claimant may file a written request with the Plan’s Benefits
Committee that it conduct a full and fair review of the denial of the claimant’s
claim for benefits. A review by the Benefits Committee shall take into account
all comments, documents, records, and other information submitted by the
claimant relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination. The period of time
within which a benefit determination on review is required to be made shall
begin at the time an appeal is filed in accordance with the reasonable
procedures established by the Benefits Committee, without regard to whether all
the information necessary to make a benefit determination on review accompanies
the filing. In the event that a period of time is extended due to a claimant’s
failure to submit information necessary to decide a claim, the period for making
the benefit determination on review shall be tolled from the date on which the
notification of the extension is sent to the claimant until the date on which
the claimant responds to the request for additional information.

 

(e)                                  The Benefits Committee shall notify a
claimant in accordance with paragraph (f) of this Section 14 of the Benefits
Committee’s benefit determination on review of a claimant’s appeal of an adverse
benefit determination within a reasonable period of time, but not later than 60
days after receipt of the claimant’s request for review by the Benefits
Committee, unless the Benefits Committee determines that special circumstances
(such as the need to hold a hearing, if the Plan’s procedures provide for a
hearing) require an extension of time for processing the claim. If the Benefits
Committee determines that an extension of time for processing is required,
written notice of the extension shall be furnished to the claimant prior to the
termination of the initial 60-day period. In no event shall such extension
exceed a period of 60 days from the end of the initial period. The extension
notice shall indicate the special circumstances requiring an extension of time
and the date by which the plan expects to render the determination on review.

 

(f)                                   The Benefits Committee shall notify the
claimant of the benefit determination as soon as possible, but not later than 5
days after the benefit determination is made with written or electronic
notification of the Benefits Committee’s benefit determination of the claimant’s
appeal of the benefit denial. Any electronic notification shall comply with the
standards imposed by 29 CFR 2520.104b-l(c)(I)(i), (iii), and (iv). In the case
of an adverse benefit determination, the notification shall set forth, in a
manner calculated to be understood by the claimant: (1) The specific reason or
reasons for the adverse determination; (2) Reference to the specific plan
provisions on which the benefit determination is based; (3) A statement that the
claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the claimant’s claim for benefits; and (4) a statement of the claimant’s
right to bring an action under section 502(a) of the Act.

 

10

--------------------------------------------------------------------------------


Table of Contents

 

15.                             Employee Rights

 

As a potential participant in the Plan, you are entitled to certain rights and
protections under the Employee Retirement Income Security Act of 1974 (ERISA).
ERISA provides that all plan participants under ERISA plans (like this Plan)
shall be entitled to:

 

Receive Information About Your Plan and Benefits

Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan,
including (when applicable) insurance contracts and a copy of the latest annual
report (Form 5500 Series) filed by the Plan with the U.S. Department of Labor
and available at the Public Disclosure Room of the Employee Benefits Security
Administration.

 

Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, including (when applicable) insurance
contracts, and copies of the latest annual report (Form 5500 Series) and updated
summary plan description. The Plan Administrator may make a reasonable charge
for the copies.

 

Receive a summary of the Plan’s annual financial report. The Plan Administrator
is required by law to furnish each Participant with a copy of this summary
annual report.

 

Prudent Actions by Plan Fiduciaries

In addition to creating rights for Plan Participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who have administrative discretion in the administration of your
Plan, called “fiduciaries” of the Plan, have a duty to do so prudently and in
the interest of you and other Plan Participants and beneficiaries. No one,
including your employer or any other person, may fire you or otherwise
discriminate against you in any way to prevent you from obtaining a Plan benefit
or exercising your rights under ERISA.

 

Enforce Your Rights

If your claim for a Plan benefit is denied or ignored, in whole or in part, you
have a right to know why this was done, to obtain copies of documents relating
to the decision without charge, and to appeal any denial, all within certain
time schedules.

 

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan Administrator and do not receive them within 30 days, you may file
suit in a Federal court. In such a case, the court may require the Plan
Administrator to provide the materials and pay you up to $110 a day until you
receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator. If you have a claim for benefits
which is denied or ignored, in whole or in part, you may file suit in a state or
Federal court. In addition, if you disagree with the Plan’s decision or lack
thereof concerning the qualified status of a domestic relations order or a
medical child support order, you may file suit in Federal court. If it should
happen that Plan fiduciaries misuse the plan’s money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a Federal court. The court
will decide who should pay court costs and legal fees. If you are successful the
court may order the person you have sued to pay these costs and fees. If you
lose, the court may order you to

 

11

--------------------------------------------------------------------------------


Table of Contents

 

pay these costs and fees, for example, if it finds your claim is frivolous.

 

Assistance with Your Questions

If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

 

16.                             Plan Document Controls

 

In the event of any inconsistency between this Plan document and any other
communication regarding this Plan, this Plan document controls.

 

17.                             Controlling Law

 

This Plan is an employee welfare benefit plan under ERISA. This Plan and the
Waiver and Release shall be interpreted under ERISA and the laws of the State of
Texas, without reference to any conflicts of law principles thereof that would
require the application of the laws of another jurisdiction, to the extent that
state law is applicable.

 

18.                             General Information

 

(a)                                 Plan Sponsor:  RRI Energy, Inc. P.O. Box
3795, Houston, Texas 77253; (832) 357-3000.

 

(b)                                 Employer Identification Number of Plan
Sponsor:  76-0655566.

 

(c)                                  Plan Number:  526.

 

(d)                                 Plan Year:  The plan year for reporting to
governmental agencies and employees shall be the calendar year.

 

(e)                                  Plan Administrator:  The Benefits
Committee, RRI Energy, Inc., P.O. Box 3795, Houston, Texas 77253; (832)
357-3000.

 

(f)                                   The Plan Administrator is responsible for
the operation and administration of the Plan. The Plan Administrator is
authorized to construe and interpret the Plan, and its decisions shall be final
and binding. The Plan Administrator shall make all reports and disclosures
required by law.

 

(g)                                  Agent for Service of Legal Process:  The
Benefits Committee, RRI Energy, Inc., ATTN: Secretary, P.O. Box 3795, Houston,
Texas 77253, is the agent for service of legal process.

 

12

--------------------------------------------------------------------------------


Table of Contents

 

(h)                                 Plan Original Effective Date:  January 1,
2003. The RRI Energy, Inc. Severance Plan for Market Reference Zones E215 and
Above and C215 and Above was originally established as the Reliant
Resources, Inc. (later, Reliant Energy, Inc., and then RRI Energy, Inc.) 2003
Involuntary Severance Benefits Plan For Employees with Annual Base Pay At Least
$150,000 But Less Than $200,000 effective January 1, 2003. It was amended
effective August 7, 2003, January 9, 2004, June 1, 2004 and May 2, 2009. It is
being amended and restated effective October 1, 2009 to change the eligibility
criteria for the Plan, change the Plan’s name and to make certain additional
changes in the Plan’s design.

 

(i)                                     Source of Benefits:  Payments due under
this Plan shall be made by the Company or an Affiliate designated by the Company
from the paying company’s general assets.

 

IN WITNESS WHEREOF, RRI Energy, Inc. has executed these presents as evidenced by
the signature of its officer affixed hereto, in a number of copies, all of which
shall constitute but one and the same instrument, which may be sufficiently
evidenced by any executed copy hereof, this 30th day of September, 2009.

 

 

RRI ENERGY, INC.

 

 

 

 

 

By:

/s/ Steven L. Miller

 

 

Steven L. Miller

 

 

Chairman of the Board

 

13

--------------------------------------------------------------------------------


Table of Contents

 

Appendix E

 

CONFORMED COPY

JUNE 1, 2009

 

RRI ENERGY, INC.

EXECUTIVE SEVERANCE PLAN

Effective January 1, 2006

 

PLAN DOCUMENT AND SUMMARY PLAN DESCRIPTION

 

1.                                      Introduction

 

1.1                               Purpose.  The purposes of the RRI Energy, Inc.
(formerly, Reliant Energy, Inc.) Executive Severance Plan (the “Plan”) are as
follows:

 

(A)                               To financially assist certain Eligible
Employees following certain terminations of employment from RRI Energy, Inc. and
its affiliates and subsidiaries that adopt this Plan or its successors while the
Plan is in effect; and

 

(B)                               To resolve any possible claims arising out of
employment, including its termination, by providing such employees with
Severance Benefits in return for a Waiver and Release from liability.

 

1.2                               Voluntary Payments.  If an Employee qualifies
for a benefit under this Plan, payments under this Plan are voluntary on the
part of the Employer, and are not required by any legal obligation.

 

2.                                      Definitions.  Capitalized terms are
defined in Exhibit A.

 

3.                                      Participation

 

3.1                               Eligible Employees.  An Employee will be
eligible to become a Participant in the Plan and receive Severance Benefits only
if the Employee receives a Notice and the Employee’s employment with his or her
Employer and all Affiliates is terminated as follows:

 

(i)                                     an involuntary termination by the
Employee’s Employer for reasons other than death, Disability or Cause or

 

(ii)                                  a termination initiated by the Employer
and mutually agreed upon by the Employer and the Employee.  Except as otherwise
provided, Employees who meet the requirements in the preceding sentence are
referred to as “Eligible Employees.”

 

3.2                               Notification Materials.  Each Employee who
receives a Notice shall be given a copy of the Plan, a form of Waiver and
Release and, if applicable, a listing of the job titles and ages of all
individuals eligible or selected to become Participants and the ages and job
titles of all individuals in the same job classification or organizational unit
who are not eligible or selected to become Participants.

 

--------------------------------------------------------------------------------


Table of Contents

 

3.3                               Not Eligible.  Notwithstanding any other
provision herein, (i) an Employee who is entitled to receive any form of
severance-related pay in connection with his or her termination of employment,
whether by plan, policy, contract, agreement, or otherwise, will not be an
Eligible Employee or become a Participant in the Plan and is not entitled to
receive any benefit hereunder, and (ii) no Employee who is covered by a
collective bargaining agreement will be an Eligible Employee or a Participant in
the Plan.

 

3.4                               Participants.  To become a Participant, an
Eligible Employee must meet the following requirements:

 

(A)                               on or after (not before) the Employee’s
Termination Date, the Employee must execute and return to the Plan Administrator
or the person designated by the Plan Administrator the Waiver and Release;

 

(B)                               the Employee must not revoke his or her Waiver
and Release within 7 days after the Employee’s executed Waiver and Release is
received by the Company; and

 

(C)                               the Employee must not be disqualified from
receiving Severance Benefits under Section 4 below.

 

Notwithstanding the foregoing, the deadline for executing and returning the
Waiver and Release shall be until 5:30 p.m. central time on the 46th day
following the date that the Employee receives the Plan and Waiver and Release
pursuant to Section 3.2 if that 46th day is after the Employee’s Termination
Date, provided, however, that in no event shall the Plan and Waiver and Release
be provided to the Employee later than the 10th day after his or her Termination
Date (such that in no event shall the deadline for executing and returning the
Waiver and Release be later than the 56th day after his or her Termination
Date).  Each Eligible Employee is advised to consult an attorney before signing
a Waiver and Release.

 

4.                                      Disqualifying Events

 

No Severance Benefits will be paid to an Eligible Employee who otherwise
qualifies as a Participant if:

 

(A)                               (i) the Employee terminates employment prior
to the Termination Date scheduled in his or her Notice for any reason, whether
voluntarily or involuntarily, or (ii) fails to continue to perform the duties of
his or her employment through that scheduled Termination Date;

 

(B)                               this Plan is amended in a way that makes the
Employee ineligible or is terminated before the Employee has returned an
executed Waiver and Release as described in Section 4.4 and has otherwise met
all of the requirements for Severance Benefits hereunder;

 

2

--------------------------------------------------------------------------------


Table of Contents

 

(C)                               the Employee fails to return all property and
materials of his employer to his or her supervisor or other appropriate employer
representative as of his or her Termination Date;

 

(D)                               during the period beginning on the Employee’s
Notice Date and ending on the Employee’s Termination Date, the Employee is
offered Comparable Employment;

 

(E)                                the Employee accepts an offer of employment
with the Company, an Affiliate, a Divested Employer or an Outsourced Employer or
any affiliate thereof before his or her Termination Date;

 

(F)                                 the Employee is entitled to any severance or
other benefit due to his or her termination by an employment agreement, change
of control agreement, or other severance program, plan, policy, contract,
agreement or otherwise with his or her Employer; or

 

(G)                               the Employee fails to return the executed
Waiver and Release by 5:30 p.m. central time on the 46th day following the date
the Employee receives the Plan and Waiver and Release.

 

5.                                      Cash Severance Benefit

 

5.1                               Base Benefit.  An Eligible Employee who
qualifies as a Participant under Section 3 shall be entitled to a lump-sum cash
Severance Benefit in an amount to be determined as follows:

 

(A)                               For the Chief Executive Officer, the sum of
two times annual base pay plus two times the Participant’s target award under
the AICP;

 

(B)                               For officers who are classified in Market Zone
405 and above, the sum of 1.5 times annual base pay plus 1.5 times the
Participant’s target award under the AICP; and

 

(C)                               For officers who are classified in Market Zone
M403 and M404, the sum of one times annual base pay plus one times the
Participant’s target award under the AICP.

 

5.2                               Additional Cash Benefit.  In addition, an
Eligible Employee who qualifies as a Participant under Section 3 will also be
entitled to one of the following:

 

(A)                               A Participant who is employed for at least 90
consecutive days during the current calendar year is entitled to an additional
lump-sum cash Severance Benefit in an amount equal to such Participant’s target
award under the AICP, if any, prorated based on the number of days the
Participant is employed in the calendar year of his or her Termination Date.

 

3

--------------------------------------------------------------------------------


Table of Contents

 

(B)                               A Participant whose Termination Date occurs
before the date on which awards under the AICP are paid out for the prior
calendar year, or the date on which the Company announces that awards under the
AICP will not be paid, is entitled to an additional lump-sum cash Severance
Benefit in an amount equal to such Participant’s target award under the AICP, if
any, prorated based on the number of days the Participant is employed in the
calendar year prior to his or her Termination Date.  Notwithstanding the
foregoing, any prepayments of AICP awards made during the prior calendar year
shall be deducted from the amount calculated under this section.

 

6.                                      Continuation of Other Benefits

 

6.1                               Welfare Benefits.  The Employer will provide,
or will cause to be provided, continued medical, dental and vision coverage (as
in effect from time to time for active employees) for the Participant and the
Participant’s eligible dependents at the active employees rate for a period of
(i) 24 months for the Chief Executive Officer, (ii) 18 months for officers who
are classified in Market Zone 405 and above, or (iii) 12 months in the case of
officers who are classified in Market Zone M403 and 404, following the date of
the Participant’s termination.  These benefits are subject to the terms and
conditions of the plan documents providing the benefits, including the
reservation of the right to amend or terminate the benefits under those plan
documents at any time and the coverage will run concurrently with the period of
continuation coverage under Code Section 4980B.

 

6.2                               All Other Benefit Plans or Programs.  Upon
termination of employment, Employee’s rights under any benefit or compensation
plan or program not specifically provided for in Section 6 are controlled by the
terms and conditions of any such plan or program in which Employee participated,
or was covered by, during his employment with an Employer.

 

7.                                      Payment.

 

7.1                               Lump Sum Payment.  Within 10 days following
the date that a Participant timely returns an executed Waiver and Release
(without having timely revoked it), the Participant’s cash Severance Benefit
described in Section 5 will be paid to the Participant in a single lump sum. 
Participants receiving Severance Benefits will not be considered employees of
the Company or any Affiliate for any purpose after their Termination Dates, nor
will any Severance Benefits be considered for purposes of computing benefits
under or making contributions to any employee benefit plan maintained by the
Company or any Affiliate.

 

7.2                               Death.  If a Participant dies after his or her
Termination Date and after executing the Waiver and Release (without having
timely revoked it) but before receiving his or her cash Severance Benefit, any
cash Severance Benefit will instead be paid (a) to the Participant’s beneficiary
(or beneficiaries) designated under the Employer’s Life Insurance Plan covering
the employee on his or her Termination

 

4

--------------------------------------------------------------------------------


Table of Contents

 

Date, if such beneficiary is living, or if none is so designated or living,
(b) to the executor of the Participant’s estate, in a lump sum as soon as
practicable after the date of death.

 

7.3                               Other Benefits.  Payments of other benefits
described in Section 6 will be in accordance with the provisions of the
governing plan documents and the applicable policies of the Company and the
Affiliates.

 

8.                                      Repayment Requirement.  In the event a
Participant who has received benefits under this Plan is rehired by the Company
or any Affiliate within sixty (60) days after his or her Termination Date, that
individual must repay the amount received under Section 5 of this Plan less an
amount equal to the individual’s weekly salary or wages on his or her
Termination Date for the number of weeks (or portion thereof) between his or her
Termination Date and re-hire date.

 

9.                                      Confidential and Proprietary Business
Information & Nonsolicitation Obligations.  Notwithstanding any provision of
this Plan to the contrary, an Employee’s entitlement to the benefits provided
for under this Plan will be fully subject to the provisions of the Waiver and
Release regarding confidential and proprietary business information and
non-solicitation, and the Company and the Affiliates will be entitled to take
all actions specified in the Waiver and Release with respect to an Employee who
fails to comply with those provisions.

 

10.                               Unemployment; Taxes.  Payments under this Plan
will not be reduced because of any unemployment benefits an Employee may be
eligible to receive under applicable federal or state unemployment laws.  Any
required income tax withholding and FICA (Social Security) taxes will be
deducted from any benefit paid under the Plan.

 

11.                               Non-Assignment of Severance Benefits.  No
benefit under this Plan will be subject to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge, voluntary or involuntary,
by operation of law or otherwise, and any attempt at such a transaction will be
void.  Also, no benefit under this Plan will be liable for or subject to the
debts, contracts, liabilities, engagements or torts of the person entitled to
it.

 

12.                               Administration of the Plan.

 

12.1                        Appointment of Benefits Committee.  The general
administration of the Plan is vested in the Benefits Committee appointed by the
Board of Directors of the Company.  For purposes of ERISA, the Benefits
Committee is the Plan “administrator” and the “named fiduciary” with respect to
the general administration of the Plan.

 

12.2                        Benefits Committee Powers and Duties.  The Benefits
Committee supervises the administration and enforcement of the Plan according to
its terms and provisions and has the sole discretionary authority and all powers
necessary to accomplish these purposes, including, but not by way of limitation,
the right, power, authority and duty:

 

5

--------------------------------------------------------------------------------


Table of Contents

 

(A)                               to make rules, regulations and procedures for
the administration of the Plan which are not inconsistent with the terms and
provisions, provided the rules, regulations and procedures are written and
copies are delivered to the Company;

 

(B)                               to construe and interpret all terms,
provisions, conditions and limitations of the Plan;

 

(C)                               to correct any defect, supply any omission,
construe any ambiguous or uncertain provisions, or reconcile any inconsistency
that may appear in the Plan, in such manner and to such extent as it shall deem
expedient to carry the Plan into effect;

 

(D)                               to employ and compensate accountants,
attorneys and other agents and employees as the Benefits Committee may deem
necessary or advisable in the proper and efficient administration of the Plan;

 

(E)                                to determine all questions relating to
eligibility;

 

(F)                                 to determine the amount, manner and time of
payment of any benefits hereunder and to prescribe procedures to be followed by
distributees in obtaining benefits;

 

(G)                               to prepare, file and distribute information
and material required by the reporting and disclosure requirements of ERISA;

 

(H)                              to make a determination as to the right of any
person to receive a benefit under the Plan;

 

12.3                        Standard of Care.  In administering the Plan, the
Benefits Committee will discharge its duties solely in the interest of the
participants and beneficiaries and with the care, skill, prudence and diligence
under the circumstances then prevailing that a prudent man acting in a like
capacity and familiar with such matters would use in the conduct of an
enterprise of a like character and with like aims.

 

12.4                        Employers to Supply Information.  Each Employer
shall supply full and timely information to the Benefits Committee relating to
participants and such pertinent facts as the Benefits Committee may require. 
When making a determination in connection with the Plan, the Benefits Committee
shall be entitled to rely upon the information furnished by the Employers.

 

13.                               Plan Amendment and Termination

 

Provided it does not result in material cost to the Company, the Chairman of the
Board of Directors of the Company may at any time amend this Plan.  In all other
circumstances, the Compensation Committee of the Board of Directors may at any
time amend or

 

6

--------------------------------------------------------------------------------


Table of Contents

 

terminate this Plan. Any amendment or termination must be in writing and
executed by an appropriate officer of the Company.  Notwithstanding anything in
the foregoing to the contrary, the benefits under this Plan payable to a
Participant who has returned (and has not thereafter revoked) a signed Waiver
and Release and has otherwise met all of the requirements for Severance Benefits
(other than the expiration of the Waiver and Release revocation period) before
the Plan is amended or terminated shall not be adversely affected by an
amendment or the termination.

 

14.                               Section 409A of the Code.  With respect to any
benefits under the Plan that are subject to Section 409A of the Code, it is the
intent of the Company that the provisions of the Plan comply with Section 409A
of the Code and accompanying Treasury regulations and guidance, including,
without limitation, in the case of a Participant who is a “specified employee”
within the meaning of Code Section 409A, a delay of payment of any such benefits
until a date that is six months and two days after his or her Termination Date
(or, if earlier, the date of his or her death).  Accordingly, notwithstanding
any provision in the Plan to the contrary, this Plan will be interpreted,
applied and, to the minimum extent necessary, unilaterally amended by the
Company, in its sole discretion, without the consent of any Participant, as the
Company deems appropriate for the Plan to satisfy the requirements of
Section 409A.  The provision of welfare benefits under Section 6.1 of the Plan
that are subject to Section 409A of the Code shall be made in accordance with
Treasury Regulation § 1.409A-3(i)(1)(iv) such that the provision of such
benefits will be deemed payable at a specified time or on a fixed schedule
relative to a permissible payment event.  The right to such welfare benefits is
not subject to liquidation or exchange for another benefit.

 

15.                               Claims and Appeal Procedures

 

(A)                               Claims for benefits under the Plan shall be
made in writing to the Company.

 

(B)                               If a claim for benefits is wholly or partially
denied, the Company shall notify the claimant of the Plan’s adverse benefit
determination within a reasonable period of time, but not later than 90 days
after receipt of the claim by the plan, unless the Company determines that
special circumstances require an extension of time for processing the claim.  If
the Company determines that an extension of time for processing is required,
written notice of the extension shall be furnished to the claimant prior to the
termination of the initial 90-day period.  In no event shall such extension
exceed a period of 90 days from the end of such initial period.  The extension
notice shall indicate the special circumstances requiring an extension of time
and the date by which the Plan expects to render the benefit determination.  The
period of time within which a benefit determination is required to be made shall
begin at the time a claim is filed in accordance with the reasonable procedures
established by the Benefits Committee, without regard to whether all the
information necessary to make a benefit determination accompanies the filing.

 

7

--------------------------------------------------------------------------------


Table of Contents

 

(C)                               The Company shall provide a claimant with
written or electronic notification of any adverse benefit determination.  Any
electronic notification shall comply with the standards imposed by 29 CFR
2520.104b-l(c)(l)(i), (iii), and (iv).  The notification shall set forth, in a
manner calculated to be understood by the claimant:  (i)  The specific reason or
reasons for the adverse determination; (ii)  Reference to the specific plan
provisions on which the determination is based; (iii)  A description of any
additional material or information necessary for the claimant to perfect the
claim and an explanation of why such material or information is necessary; (iv) 
A description of the Plan’s review procedures and the time limits applicable to
such procedures, including a statement of the claimant’s right to bring a civil
action under section 502(a) of the Employee Retirement Income Security Act of
1974, as amended (the “Act”) following an adverse benefit determination on
review.  Such notification shall provide the claimant the opportunity to submit
written comments, documents, records, and other information relating to the
claim for benefits.  The claimant shall be provided, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits.  A document, record,
or other information shall be considered “relevant” to a claimant’s claim if
such document, record, or other information (i) was relied upon in making the
benefit determination; (ii) was submitted, considered, or generated in the
course of making the benefit determination, without regard to whether such
document, record, or other information was relied upon in making the benefit
determination; or (iii) demonstrates compliance with the administrative
processes and safeguards established by the Benefits Committee to ensure and to
verify that benefit claim determinations are made in accordance with governing
plan documents and that, where appropriate, the plan provisions have been
applied consistently with respect to similarly situated claimants.

 

(D)                               Within sixty (60) days of the receipt by the
claimant of written or permitted electronic notification of an adverse benefit
determination, the claimant may file a written request with the Plan’s Benefits
Committee that it conduct a full and fair review of the denial of the claimant’s
claim for benefits.  A review by the Benefits Committee shall take into account
all comments, documents, records, and other information submitted by the
claimant relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination.  The period of
time within which a benefit determination on review is required to be made shall
begin at the time an appeal is filed in accordance with the reasonable
procedures established by the Benefits Committee, without regard to whether all
the information necessary to make a benefit determination on review accompanies
the filing.  In the event that a period of time is extended due to a claimant’s
failure to submit information necessary to decide a claim, the period for making
the benefit

 

8

--------------------------------------------------------------------------------


Table of Contents

 

determination on review shall be tolled from the date on which the notification
of the extension is sent to the claimant until the date on which the claimant
responds to the request for additional information.

 

(E)                                The Benefits Committee shall notify a
claimant in accordance with paragraph (f) of this Section 15 of the Benefits
Committee’s benefit determination on review of a claimant’s appeal of an adverse
benefit determination within a reasonable period of time, but not later than 60
days after receipt of the claimant’s request for review by the Benefits
Committee, unless the Benefits Committee determines that special circumstances
(such as the need to hold a hearing, if the Plan’s procedures provide for a
hearing) require an extension of time for processing the claim.  If the Benefits
Committee determines that an extension of time for processing is required,
written notice of the extension shall be furnished to the claimant prior to the
termination of the initial 60-day period.  In no event shall such extension
exceed a period of 60 days from the end of the initial period.  The extension
notice shall indicate the special circumstances requiring an extension of time
and the date by which the plan expects to render the determination on review.

 

(F)                                 The Benefits Committee shall notify the
claimant of the benefit determination as soon as possible, but not later than 5
days after the benefit determination is made with written or electronic
notification of the Benefits Committee’s benefit determination of the claimant’s
appeal of the benefit denial.  Any electronic notification shall comply with the
standards imposed by 29 CFR 2520.104b-1(c)(I)(i), (iii), and (iv).  In the case
of an adverse benefit determination, the notification shall set forth, in a
manner calculated to be understood by the claimant: (1) The specific reason or
reasons for the adverse determination; (2) Reference to the specific plan
provisions on which the benefit determination is based; (3) A statement that the
claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the claimant’s claim for benefits; and (4) a statement of the claimant’s
right to bring an action under section 502(a) of the Act.

 

16.                               Employee Rights

 

As a potential participant in the Plan, you are entitled to certain rights and
protections under the Employee Retirement Income Security Act of 1974 (ERISA). 
ERISA provides that all plan participants under ERISA plans (like this Plan)
shall be entitled to:

 

Receive Information About Your Plan and Benefits

 

Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan,
including (when applicable) insurance contracts and a copy of the latest annual
report (Form 5500 Series)

 

9

--------------------------------------------------------------------------------


Table of Contents

 

filed by the Plan with the U.S. Department of Labor and available at the Public
Disclosure Room of the Employee Benefits Security Administration.

 

Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, including (when applicable) insurance
contracts, and copies of the latest annual report (Form 5500 Series) and updated
summary plan description.  The Plan Administrator may make a reasonable charge
for the copies.

 

Receive a summary of the Plan’s annual financial report.  The Plan Administrator
is required by law to furnish each Participant with a copy of this summary
annual report.

 

Prudent Actions by Plan Fiduciaries

 

In addition to creating rights for Plan Participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan. 
The people who have administrative discretion in the administration of your
Plan, called “fiduciaries” of the Plan, have a duty to do so prudently and in
the interest of you and other Plan Participants and beneficiaries.  No one,
including your employer or any other person, may fire you or otherwise
discriminate against you in any way to prevent you from obtaining a Plan benefit
or exercising your rights under ERISA.

 

Enforce Your Rights

 

If your claim for a Plan benefit is denied or ignored, in whole or in part, you
have a right to know why this was done, to obtain copies of documents relating
to the decision without charge, and to appeal any denial, all within certain
time schedules.

 

Under ERISA, there are steps you can take to enforce the above rights.  For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan Administrator and do not receive them within 30 days, you may file
suit in a Federal court.  In such a case, the court may require the Plan
Administrator to provide the materials and pay you up to $110 a day until you
receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator.  If you have a claim for benefits
which is denied or ignored, in whole or in part, you may file suit in a state or
Federal court.  In addition, if you disagree with the Plan’s decision or lack
thereof concerning the qualified status of a domestic relations order or a
medical child support order, you may file suit in Federal court.  If it should
happen that Plan fiduciaries misuse the plan’s money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a Federal court.  The
court will decide who should pay court costs and legal fees.  If you are
successful the court may order the person you have sued to pay these costs and
fees.  If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.

 

Assistance with Your Questions

 

If you have any questions about your Plan, you should contact the Plan
Administrator.  If you have any questions about this statement or about your
rights under ERISA, or if you

 

10

--------------------------------------------------------------------------------


Table of Contents

 

need assistance in obtaining documents from the Plan Administrator, you should
contact the nearest office of the Employee Benefits Security Administration,
U.S. Department of Labor, listed in your telephone directory or the Division of
Technical Assistance and Inquiries, Employee Benefits Security Administration,
U.S. Department of Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210. 
You may also obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration.

 

17.                               Prior Plans Superseded.  This Plan represents
an amendment and restatement of all prior severance plans, practices or policies
(other than individual contracts providing for severance benefits) in effect
with the Company or an Affiliate as of the Effective Date with respect to
Employees (as defined below).  All such prior severance plans, practices and
policies are hereby superseded by this Plan.

 

18.                               Plan Document Controls.  In the event of any
inconsistency between this Plan document and any other communication regarding
this Plan, this Plan document controls.

 

19.                               Controlling Law.  This Plan is an employee
welfare benefit plan under ERISA.  This Plan and the Waiver and Release shall be
interpreted under ERISA and the laws of the State of Texas, without reference to
any conflicts of law principles thereof that would require the application of
the laws of another jurisdiction, to the extent that state law is applicable.

 

20.                               General Information

 

Plan Sponsor:  RRI Energy, Inc. P.O. Box 4567, Houston, Texas 77210;
(713) 497-3000.

 

Employer Identification Number of Plan Sponsor:  76-0655566.

 

Plan Number:  528

 

Plan Year:  The plan year is the calendar year.

 

Plan Administrator:  The Benefits Committee, RRI Energy, Inc., ATTN:  Secretary,
P.O. Box 1384, Houston, Texas 77251; (713) 497-7376.

 

The Plan Administrator is responsible for the operation and administration of
the Plan.  The Plan Administrator is authorized to construe and interpret the
Plan, and its decisions shall be final and binding.  The Plan Administrator
shall make all reports and disclosures required by law.

 

Agent for Service of Legal Process:  The Benefits Committee, RRI Energy, Inc.,
ATTN:  Secretary, P.O. Box 1384, Houston, Texas 77251, is the agent for service
of legal process.

 

11

--------------------------------------------------------------------------------


Table of Contents

 

Source of Benefits:  Payments due under this Plan shall be made by the Company
or an Affiliate designated by the Company from the paying company’s general
assets.

 

 

RRI ENERGY, INC.

 

 

 

 

 

 

 

By:

       /s/ Karen D. Taylor

 

 

Karen D. Taylor

 

 

Senior Vice President

 

 

Human Resources

 

 

 

 

Date:

       March 2, 2006

 

12

--------------------------------------------------------------------------------


Table of Contents

 

EXHIBIT A

DEFINITIONS

 

As used in this Plan, the following terms shall have the following meanings (and
the singular includes the plural, unless the context clearly indicates
otherwise):

 

Affiliate:  Each corporation, partnership or other business entity which is 50%
or more owned, directly or indirectly, by RRI Energy, Inc.

 

AICP:  The Company’s Annual Incentive Compensation Plan, as in effect from time
to time or any similar successor plan adopted by the Company.

 

Benefits Committee:  The Benefits Committee appointed by the Board of Directors
pursuant to Section 12 of the Plan.

 

Cause:  Termination from employment, as determined in the sole discretion of the
Company, due to unacceptable performance, failure to perform, misconduct,
negligence, dishonesty, excessive absenteeism, acts detrimental or destructive
to the Company or its Affiliates, employees or property, or any violation of the
policies of the Company or its Affiliates.  This definition applies to this Plan
only and is not meant to define the legal grounds for a termination for cause. 
Use of the term in this Plan does not change or modify any employee’s at-will
status.

 

COBRA:  The Consolidated Omnibus Budget Reconciliation Act of 1985 as amended
from time to time, currently embodied in Internal Revenue Code Section 4980B,
which provides for continuation of group health plan coverage in certain
circumstances.

 

Code:  The Internal Revenue Code of 1986, as amended.

 

Company:  RRI Energy, Inc., a Delaware corporation, and any successor to RRI
Energy, Inc.

 

Comparable Employment:  Employment with an Employer, any Affiliate, an
Outsourced Employer or a Divested Employer that (1) provides total annual
compensation (including base pay and bonus opportunity not less than 90 percent
of the Employee’s Compensation, and (2) is at a location that is not more than
50 miles from the principal place of employment for the Employee on the
Employee’s Notice Date.

 

Compensation:  The Employee’s annual base salary and target incentive award
opportunity under the AICP as of his or her Notice Date.

 

Disability:  Disability within the meaning of the Company’s Long Term Disability
Plan.

 

Divested Employer:  (1) a division, subsidiary, venture or partnership, or other
business segment of the Company or an Affiliate of the Company, which has been
or is proposed to be divested, or (2) the proposed or actual purchaser or
acquirer thereof, by reason of ownership or acquisition of stock assets or
otherwise, and includes any Affiliate of such Divested Employer.

 

13

--------------------------------------------------------------------------------


Table of Contents

 

Effective Date:  January 1, 2006.

 

Eligible Employee:  An Employee described in Section 3.

 

Employee:  Any person (1) who is designated on employment records of an Employer
as an active, regular (not designated temporary or contractor), full-time
employee of the Employer; (2) who is designated as an officer by functional
title; and (3) and whose compensation is classified in the Company’s
compensation system or records as being in Market Zone M403 (or its equivalent
should the Company charge nomenclature) or above for base salary and bonus.

 

Employer:  The Company and any Affiliate of the Company that with the consent of
the Company has become a participating employer in the Plan.  A list of the
Employers is attached to this document as Exhibit B, which may be amended by the
Company from time to time.

 

ERISA:  The Employee Retirement Income Security Act of 1974, as amended.

 

Notice:  A written notice provided to an Employee which states that the
employment of the Employee will be terminated, advises the Employee of his or
her scheduled Termination Date and states that the Employee is eligible for
participation in this Plan.

 

Notice Date:  The date on which an Employee receives a Notice.

 

Outsourced Employer:  A third-party service provider to whom the Company has
outsourced business functions or services.

 

Participant:  An Eligible Employee who meets the requirements set forth in
Sections 3.1, 3.2 and 3.3 of this Plan.

 

Plan Administrator:  The Benefits Committee appointed by the Board of Directors
of RRI Energy, Inc.

 

Severance Benefits:  Benefits described in Sections 5, 6(a)(1) and 6(a)(2) .

 

Termination Date:  The last day on which an Employee is carried on the active
payroll of an Employer.

 

Waiver and Release, or Waiver and Release Agreement:  The legal document in
which an Employee, in exchange for Severance Benefits under the Plan, among
other things, releases the Company and all of the Affiliates, their directors,
officers, employees and agents, their employee benefit plans, and the
fiduciaries and agents of said plans, and all other entities and persons set
forth in the Waiver and Release, from liability and damages in any way related
to the Employee’s employment with or separation from employment with the Company
or any of its Affiliates.  The Company may include other matters in the Waiver
and Release Agreement, as the Company determines in its sole discretion,
including, but not limited to, the provisions of Section 7.

 

14

--------------------------------------------------------------------------------


Table of Contents

 

EXHIBIT B

PARTICIPATING EMPLOYERS

 

Orion Power Operating Services Midwest, Inc.

RRI Energy Corporate Services, LLC

RRI Energy Florida, LLC

RRI Energy, Inc. (formerly, Reliant Energy, Inc.)

RRI Energy Mid-Atlantic Power Services, Inc.

 

15

--------------------------------------------------------------------------------